Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 1 of 53




                       Exhibit 27
      Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 2 of 53



                                                                     Page 1

 1                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK
 2
 3      WHITESTONE CONSTRUCTION, CORP.,)
                                       )
 4                Plaintiff,           )
                                       )
 5           vs.                       )                No. 20-cv-1006
                                       )
 6      YUANDA USA CORPORATION,        )
                                       )
 7                Defendant.           )
 8
 9
                         The videotaped videoconference deposition of
10
        JAMES DEARTH, called for examination, taken pursuant to
11
        the Federal Rules of Civil Procedure of the United States
12
        District Courts pertaining to the taking of depositions,
13
        taken before KELLY A. BRICHETTO, CSR No. 84-3252,
14
        Certified Shorthand Reporter of the State of Illinois, on
15
        the 20th day of January, 2021, at 10:04 a.m.
16
17
18
19
        REPORTED REMOTELY FROM CHICAGO, ILLINOIS
20
21
22
23
24

                                  Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 3 of 53


                                                               Page 2                                                                Page 4
 1 REMOTE APPEARANCES:                                                   1             INDEX OF EXHIBITS
                                                                         2 NUMBER              DESCRIPTION             IDENTIFIED
 2
                                                                         3 Exhibit No. 1     Notice of 30(b)(6)
        On behalf of the Plaintiff:                                                    deposition             13
 3                                                                       4 Exhibit No. 2     Complaint              14
          GOETZ FITZPATRICK, LLP, by                                       Exhibit No. 3     New York State Complaint 28
                                                                         5 Exhibit No. 4     Whitestone Construction
 4        MR. DONALD J. CARBONE
                                                                                       Corporation purchase order
          1 Pennsylvania Plaza                                           6             13-0139-002              40
 5        Suite 3100                                                       Exhibit No. 5     (Skipped)
          New York, New York 10119                                       7 Exhibit No. 6     RFI Transmittal         67
                                                                           Exhibit No. 7     Whitestone's PCO number 90 95
 6        (212) 695-8100
                                                                         8 Exhibit No. 8     E-mail from Michael Pardee
          dcarbone@goetzfitz.com                                                       May 3, 2019             104
 7                                                                       9 Exhibit No. 9     Notice of Dispute
 8      On behalf of the Defendant:                                                    May 3, 2019             108
                                                                        10 Exhibit No. 10     Description of Dispute
 9        FOX SWIBEL LEVIN & CARROLL, LLP, by
                                                                                       letter from Whitestone
          MR. ADAM GILL                                                 11             May 6, 2019             109
10        222 West Madison Street                                          Exhibit No. 11     (Skipped)
          Chicago, Illinois 60606                                       12 Exhibit No. 12     Letter from Whitestone
                                                                                       to Yuanda June 24, 2019 122
11        (312) 224-1200
                                                                        13 Exhibit No. 13     E-mail from Dearth
          agill@foxswibel.com                                                          to Yuanda              136
12                                                                      14 Exhibit No. 14     E-mail chain from Dearth
13             -------                                                                 to Yuanda              141
                                                                        15 Exhibit No. 15     (Skipped)
14
                                                                           Exhibit No. 16     E-mail chain
15 ALSO PRESENT:                                                        16             April 27, 2020          148
16 MR. ADAM NUDELMAN, Legal Videographer                                   Exhibit No. 17     Supporting documentation
17                                                                      17             for Whitestone's damages 149
                                                                           Exhibit No. 18     (Skipped)
18
                                                                        18 Exhibit No. 19     Supporting documentation
19                                                                                     for Whitestone's damages 153
20                                                                      19
21                                                                      20
                                                                        21
22
                                                                        22
23                                                                      23
24                                                                      24

                                                               Page 3                                                                Page 5
 1           TRANSCRIPT INDEX                                 1           CERTIFIED QUESTIONS
 2   APPEARANCES . . . . . . . . . . . . . . . . . . . . . 2  2 QUESTION          PAGE        LINES
 3                                                            3 Question No. 1   129        3-4
 4   INDEX OF EXHIBITS . . . . . . . . . . . . . . . . . . 4  4
 5                                                            5
 6   EXAMINATION OF JAMES DEARTH                              6
 7   BY MR. GILL . . . . . . . . . . . . . . . . . . . . . 7  7
 8                                                            8
 9   CERTIFIED QUESTIONS . . . . . . . . . . . . . . . . . 5  9
10                                                           10
11   REPORTER'S CERTIFICATE . . . . . . . . . . . . . . 191 11
12                                                           12
13   EXHIBIT CUSTODY                                         13
14   COURT REPORTER                                          14
15                                                           15
16                                                           16
17                                                           17
18                                                           18
19                                                           19
20                                                           20
21                                                           21
22                                                           22
23                                                           23
24                                                           24
                                                                                                                            2 (Pages 2 - 5)
                                                   Veritext Legal Solutions
www.veritext.com                                                                                                             888-391-3376
  Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 4 of 53


                                                               Page 6                                                            Page 8
 1        THE VIDEOGRAPHER: Good morning. Today's date                   1   BY MR. GILL:
 2 is January 20th, 2021. The time on the record is 10:04                2       Q. Mr. Dearth, have you ever given a deposition
 3 a.m.                                                                  3   before?
 4           This is the videorecorded deposition of                     4       A. No.
 5 James Dearth in reference to Whitestone Construction                  5            MR. CARBONE: Mr. Gill, just for a moment --
 6 Corp. versus Yuanda USA Corporation in the United States              6   and if we didn't sign it -- you're talking about the
 7 District Court for the Southern District of New York,                 7   stipulation and order concerning protocol for conducting
 8 case Number 20-cv-1006. This video deposition is taking               8   remote depositions which is seven pages dated sometime in
 9 place remotely.                                                       9   January 2021?
10           Would all attorneys present please                         10            MR. GILL: Correct.
11 identify themselves and state whom they represent                    11            MR. CARBONE: Okay. Yes, we agree to that.
12 beginning with the party noticing this proceeding.                   12            MR. GILL: Thank you.
13        MR. GILL: This is Adam Gill, G-I-L-L,                         13            MR. CARBONE: And, Mr. Gill, with respect to
14 representing the Defendant, Yuanda USA Corporation.                  14   proceeding under the Federal Rules, I just want to be
15        MR. CARBONE: This is Donald Carbone with                      15   clear. With respect to any objections, that in order to
16 Goetz Fitzpatrick, LLP, and we represent the Plaintiff in            16   preserve our rights at the time of trial with respect to
17 the action, Whitestone Construction Corp.                            17   the objections, all we have to do is object. We do not
18        THE VIDEOGRAPHER: My name is Adam Nudelman.                   18   have to explain the reasons for objections. Do you
19 I'm the videographer with Veritext. The court reporter               19   agree?
20 today is Kelly Kilcoyne, also with Veritext. She will                20            MR. GILL: I -- if that is what your
21 now administer the oath. We can proceed.                             21   interpretation of the rules is, then yes.
22                   (Witness sworn.)                                   22            MR. CARBONE: Well, Mr. Gill, it's a question
23        MR. GILL: Thank you.                                          23   of -- if we're going to proceed, I'd like to proceed on
24                                                                      24   the same page. So that's my interpretation of the rules.
                                                               Page 7                                                            Page 9
 1   WHEREUPON:                                                          1   If you disagree with me, let me know because rather than
 2                  JAMES DEARTH,                                        2   object, just saying objection, I'll explain the reasons
 3   called as a witness herein, having been first duly sworn,           3   for my objection which as you know will extend the
 4   was examined and testified as follows:                              4   deposition. So I just need to know whether you agree and
 5                DIRECT EXAMINATION                                     5   you have the same interpretation as I do.
 6   BY MR. GILL:                                                        6          MR. GILL: I do. I do have the same
 7       Q. Can you state your name and spell your last                  7   interpretation because -- yes, I agree.
 8   name for the record, please.                                        8          MR. CARBONE: Okay, great. Thank you.
 9       A. James Dearth, D-E-A-R-T-H.                                   9          MR. GILL: Thank you.
10          MR. GILL: For the record, this is the                       10   BY MR. GILL:
11   discovery deposition of James Dearth as the corporate              11       Q. So let me go over some ground rules since you
12   representative of Whitestone Construction Company taken            12   have not given a deposition before. Obviously there's a
13   pursuant to notice, the Federal Rules of Civil Procedure           13   court reporter here taking down everything you and I say.
14   and all applicable rules.                                          14   And even in the best of times when we're in the same
15             Before I begin, counsel, we are taking                   15   room, it's difficult. This is not intended to be a
16   this deposition pursuant to a stipulation for conducting           16   conversation. And for the clarity of what is said and
17   remote depositions. Do you agree to the terms in that              17   the court reporter's sanity, you -- I ask you please to
18   stipulation?                                                       18   let me finish a question before you provide -- start an
19          MR. CARBONE: Yes. I believe -- I believe we                 19   answer, and I will make every effort to not step on your
20   signed it and returned it.                                         20   answers. We want to make sure that the record and what
21          MR. GILL: Okay. Actually, you did not sign                  21   you say and what I'm asking are clear so that later when
22   and return it. That's why I'm asking you for your                  22   we go back and review this it's understood what the
23   agreement on the record.                                           23   questions and answers were.
24                                                                      24           In the same vain, all of your answers must be

                                                                                                                     3 (Pages 6 - 9)
                                                       Veritext Legal Solutions
www.veritext.com                                                                                                     888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 5 of 53


                                                      Page 10                                                            Page 12
 1   verbal. Nods of the head, um-hum, na-huh, things like        1       Q. And today you are answering questions on
 2   that are going to make it extremely difficult for the        2   behalf of Whitestone not on your own personal knowledge.
 3   court reporter to take down accurately what we say and       3   Do you understand that?
 4   for your attorney and me to later understand what exactly    4       A. Yes.
 5   the answer was. Is that fair enough?                         5       Q. At this time if you can open the exhibits. I
 6       A. Yes.                                                  6   provided exhibits to Mr. Carbone earlier this week. Can
 7       Q. Thank you.                                            7   you open up the redwell that contains them?
 8            If at any time you need to take a break, just       8           MR. CARBONE: Yeah, Adam, do you want me to
 9   let me know, and I only ask that you answer a question       9   open it or do you want him to open it?
10   that is pending before we take a break. This is not         10           MR. GILL: I would like it opened on camera.
11   supposed to be a marathon, and the purpose is just to get   11   I don't care who opens it.
12   to the bottom of some of these factual issues.              12           MR. CARBONE: Okay.
13           So aside from any discussions with your             13             Here it is.
14   attorney -- and I certainly don't want any -- to know       14           MR. GILL: Thank you.
15   about any communication you had with the attorney here or   15             There's two copies. One copy is for the
16   any other attorney that has been advising Whitestone, but   16   deponent and one is for counsel.
17   aside from communications with your attorney have you       17           THE VIDEOGRAPHER: The video is -- that I am
18   discussed this deposition with anyone?                      18   doing is just on the deponent. Is that okay or do you
19       A. No.                                                  19   want --
20       Q. Okay. Did you discuss the topics of the              20           MR. GILL: That's fine.
21   deposition with anyone at Whitestone in preparation for     21           THE VIDEOGRAPHER: -- it on the video?
22   this deposition?                                            22           MR. GILL: That's fine. Mr. Carbone is
23       A. I just told my office that I was gonna be            23   showing me what -- what he has, and it's acceptable.
24   here for the deposition.                                    24             So one copy is for you, Mr. Carbone, and
                                                      Page 11                                                            Page 13
 1       Q. Okay. What did you do in preparation for              1   one copy is for the deponent.
 2   this deposition?                                             2           MR. CARBONE: Do you care which copy, the
 3       A. I met with Mr. Carbone yesterday and I                3   rubber band or the non-rubber band copy?
 4   believe it was the Friday before last.                       4           MR. GILL: Nope. They are identical.
 5       Q. Did you review any documents?                         5           MR. CARBONE: Okay.
 6       A. Yes.                                                  6   BY MR. GILL:
 7       Q. What documents did you review?                        7       Q. If you can please take a look at the exhibit
 8       A. A number of documents.                                8   that's previously been marked as Defendant's Exhibit 1.
 9       Q. Okay. What -- including what?                         9   Have you seen this document before?
10       A. I'm not sure. If I had a list, I would be            10       A. No. No.
11   able to identify or visually see them, but I don't know     11       Q. Okay. For the record, this is a notice of
12   off the top of my head.                                     12   deposition, 30(b)(6) deposition that I provided to
13       Q. You don't remember any document you reviewed         13   counsel for Whitestone on or about -- I don't recall. A
14   in preparation for this deposition?                         14   couple weeks ago. I can get the exact date later, but
15       A. I do remember them. I would just have to             15   you have not seen this document; is that correct?
16   visually see them to recall.                                16       A. No.
17       Q. As you sit here without looking at any               17       Q. If you can turn to Page 3 and 4, have you
18   documents, you don't recall what documents you reviewed     18   seen this list of topics before?
19   though; is that accurate?                                   19       A. No.
20       A. Yes.                                                 20       Q. Are you capable and able to answer questions
21       Q. Okay. And you understand that Whitestone has         21   regarding all the topics listed on Page 3 and 4 of this
22   designated you as its corporate representative for the      22   notice of 30(b)(6) deposition?
23   purpose of this litigation. Do you understand that?         23       A. I'm going to list off the ones that I won't
24       A. Yes.                                                 24   be able to.

                                                                                                           4 (Pages 10 - 13)
                                              Veritext Legal Solutions
www.veritext.com                                                                                              888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 6 of 53


                                                       Page 14                                                            Page 16
 1        Q. Okay.                                                1       Q. When did they both reject that work?
 2        A. Three, Page 3, item 3.                               2       A. I would need to review the documents. I
 3        Q. Yep. I understand.                                   3   don't know the exact date --
 4        A. I'll answer to the best of my ability item 4.        4       Q. Okay.
 5   To the best of my ability for 5. To the best of my           5       A. -- offhand.
 6   ability for 6. To the best of my ability for 7. Eight        6       Q. Do you know specifically what work they
 7   is fine. I can answer 8.                                     7   rejected?
 8        Q. Understood. Thank you.                               8       A. They rejected the clerestory assembly.
 9        A. Nine as well. I can answer 9 as well. To             9       Q. The entire assembly?
10   the best of my ability for 10. I can answer 11. I can       10       A. Of the clerestory specifically.
11   answer 12. I can answer 13. I can answer 14. I can          11       Q. But the entire assembly of the clerestory?
12   answer 15. I can answer 16. I can answer 16 to the best     12       A. I'm unsure of how to answer that.
13   of my ability. I can answer 17 to the best of my            13       Q. Well, what did they reject? What did they
14   ability. I can answer 18 to the best of my ability. I       14   find was not compliant with the contract documents?
15   won't be able to answer 19. I won't be able to answer       15       A. Movement criteria between two buildings.
16   20. I'll be able to answer 21.                              16       Q. If you can look at Exhibit 2 again. Read
17        Q. Thank you. Okay. If you can take -- take a          17   paragraph 8 to yourself.
18   look at what's been previously marked as Defendant's        18                      (Witness peruses document.)
19   Exhibit 2 which, for the record, is the Complaint filed     19       A. Okay.
20   in this litigation on February 6, 2020 in the Southern      20       Q. Okay. What does Whitestone mean in this
21   District of New York. It's my understanding that you        21   allegation when it talks about defective work?
22   will be able to answer questions as Whitestone's            22       A. Would you mind rephrasing that question?
23   designated representative regarding the allegations         23       Q. I can't. The second -- the last part of this
24   contained in this document; is that accurate?               24   says: "Defendant is contractually obligated to repair or
                                                       Page 15                                                            Page 17
 1       A. Yes, I will do my best.                               1   replace said defective work." I want to know what
 2       Q. If you turn to Page 2, paragraph number 7,            2   Whitestone means by defective work.
 3   allegation 7, can you read that to yourself, please.         3       A. Defective work is what the owner determines
 4                       (Witness peruses document.)              4   is not in compliance with their drawings and
 5           "Has been rejected and declared defective by         5   specifications.
 6   CUCF, as owner, and its general contractor, F.J. Sciame      6       Q. Does that require that the work actually not
 7   Construction Company, Inc.; is that correct?                 7   be in compliance or just determined to be not in
 8       A. Yes.                                                  8   compliance?
 9       Q. As far as you know, does Sciame have a                9           MR. CARBONE: Objection.
10   contract with Yuanda?                                       10              You can answer.
11       A. No.                                                  11   BY THE WITNESS:
12       Q. Who does Sciame have a contract with?                12       A. I'm unsure.
13       A. Whitestone.                                          13   BY MR. GILL:
14       Q. Did both Sciame and the owner reject                 14       Q. Whitestone doesn't know what it means when it
15   Whitestone's work?                                          15   wrote defective work in its Complaint; is that your
16       A. They rejected Yuanda's work.                         16   answer?
17       Q. Well, in order to reject Yuanda's work, did          17           MR. CARBONE: Objection.
18   they have to reject Whitestone's work?                      18   BY MR. GILL:
19       A. I'm unsure.                                          19       Q. Please answer.
20       Q. But Yuanda doesn't have a contract with              20       A. Could you say that one more time, please.
21   Sciame; is that accurate?                                   21       Q. Does Whitestone know what it meant when it
22       A. Yes.                                                 22   stated defective work in paragraph 8 of its Complaint?
23       Q. Who rejected the work -- the owner or Sciame?        23       A. Yes.
24       A. Both.                                                24       Q. What did Whitestone mean?

                                                                                                           5 (Pages 14 - 17)
                                               Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 7 of 53


                                                        Page 18                                                            Page 20
 1        A. That the owner determined that the work was           1                     (Witness peruses document.)
 2   defective.                                                    2       A. Yes.
 3        Q. If work is not defective -- or strike that.           3       Q. According to this allegation, Whitestone says
 4           If work does actually conform or comply to            4   that Yuanda has failed or refused to correct its
 5   the requirements in the contract documents, is that work      5   defective work; is that accurate?
 6   required to be replaced or corrected if the owner's           6       A. Yes.
 7   wrong?                                                        7       Q. What did Whitestone demand Yuanda do in order
 8        A. Would you mind saying that one more time, I'm         8   to correct this defective work?
 9   sorry, a little bit slower?                                   9       A. Remediate the clerestory assembly to the
10        Q. If work is, in fact, correct in that it              10   satisfaction of the owner.
11   complies with the requirements of the contract documents,    11       Q. The entire remediation from design through
12   is Whitestone or Yuanda required to correct or replace it    12   installation, is that your position?
13   if the owner is wrong in their determination?                13       A. Yes.
14        A. I believe so, yes.                                   14       Q. What exactly did Yuanda refuse to do?
15        Q. And what is that belief based on?                    15       A. They refused to supply the manpower and I
16        A. If the owner or construction manager believes        16   believe the material to complete the remediation to the
17   that the work is defective, we need to replace it. We        17   owner's satisfaction.
18   need to bear the sole cost as well.                          18       Q. If you'd look at paragraph 12 on Page 3 of
19        Q. We who?                                              19   Exhibit 2. Please read that to yourself.
20        A. Whitestone and its vendors and                       20       A. Excuse me. I'm unsure of the material aspect
21   subcontractors.                                              21   of that last thing I just said.
22        Q. According to Whitestone, who has the right to        22       Q. I understand. If you can read paragraph 12
23   determine whether Yuanda's work conforms or does not         23   to yourself.
24   conform to the project -- the contract documents?            24                         (Witness peruses document.)
                                                        Page 19                                                            Page 21
 1            MR. CARBONE: Objection.                              1       A. Okay.
 2   BY MR. GILL:                                                  2       Q. Does this description and definition of what
 3        Q. Go ahead and answer. For all of your                  3   is defined in here as "work," does that accurately
 4   attorney's objections, you have to answer unless he says      4   describe Yuanda's scope of work?
 5   it's privileged or there's some other reason why you          5           MR. CARBONE: I'm going to object. Oh, never
 6   shouldn't answer.                                             6   mind. Objection withdrawn.
 7        A. I understand. I'm sorry. Would you mind               7   BY THE WITNESS:
 8   just saying that once again?                                  8       A. I believe so. I don't know if it's
 9        Q. Yeah. According to Whitestone, who has the            9   everything, but I believe so.
10   right to determine that Whitestone's or Yuanda's work        10   BY MR. GILL:
11   fails to conform with the contract documents?                11       Q. You understand what I mean by scope of work?
12            MR. CARBONE: He's already -- you already            12       A. Yes.
13   asked that question. He already answered that question,      13       Q. What is scope of work?
14   I believe.                                                   14       A. What they're contractually obligated to
15            MR. GILL: No. You just objected. He did not         15   deliver.
16   answer.                                                      16       Q. You see in this that the allegation is that
17            MR. CARBONE: Okay.                                  17   Yuanda was contractually obligated to install the
18   BY THE WITNESS:                                              18   curtainwall system?
19        A. I believe it's the owner and their designated        19       A. No.
20   design team, the construction manager and Whitestone         20       Q. You don't see that that's what this says?
21   itself.                                                      21   This states that Yuanda -- or sorry. Yuanda agrees to
22   BY MR. GILL:                                                 22   provide Whitestone with "all curtainwall system design,
23        Q. If you can turn to Page 3 of Exhibit 2 and           23   engineering, structural calculations" and a list of other
24   read paragraph 9 to yourself.                                24   things, "installation and testing." Do you see that it

                                                                                                            6 (Pages 18 - 21)
                                                Veritext Legal Solutions
www.veritext.com                                                                                                888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 8 of 53


                                                      Page 22                                                        Page 24
 1   says Yuanda was required to perform installation?           1   BY THE WITNESS:
 2       A. Yes.                                                 2       A. I believe so, yes.
 3       Q. Is that correct?                                     3   BY MR. GILL:
 4       A. Yuanda did not install anything on the               4       Q. Okay. How did Sciame inform Whitestone that
 5   project.                                                    5   the WT-3 system was non-conforming?
 6       Q. Were they required to install anything on the        6       A. I believe via a letter or e-mail.
 7   project?                                                    7       Q. Was that the first time that Sciame informed
 8       A. I'm not aware of that if they were. I know           8   Whitestone that the WT-3 clerestory was non-conforming?
 9   they did not though.                                        9           MR. CARBONE: I'm going to object. Could you
10       Q. You're not aware whether they were required         10   just give him a time frame?
11   to under the terms of the purchase order? I'm just         11   BY MR. GILL:
12   clarifying.                                                12       Q. I am asking whether the date stated in the
13       A. Correct.                                            13   Complaint, June 29th, is the first time that Sciame
14       Q. Okay.                                               14   informed Whitestone that the WT-3 was non-conforming.
15       A. Correct.                                            15           MR. CARBONE: Okay. Thank you.
16       Q. And there will be times where I will repeat         16   BY THE WITNESS:
17   your statement as just clarification making sure I         17       A. I don't believe that's -- that's true.
18   understand what you're saying, so I'm not trying to be     18   BY MR. GILL:
19   difficult or trick you. I just want to make sure I         19       Q. Okay. When was the first time that Sciame
20   understand. Is that okay?                                  20   informed Whitestone that the WT-3 was non-conforming?
21       A. Yes.                                                21       A. That Sciame informed Whitestone?
22       Q. Who installed the curtainwall system that           22       Q. Yes.
23   Yuanda fabricated and delivered?                           23       A. Within the two years prior. A year and a
24       A. Metro-Tech Erector's Corp.                          24   half, two years prior I would say. And that's Sciame
                                                      Page 23                                                        Page 25
 1       Q. And was that under a subcontract with                1   informing Whitestone.
 2   Whitestone?                                                 2       Q. Right.
 3       A. Yes.                                                 3           The second half of this allegation says that
 4       Q. If you can look at Page 4 and read paragraph         4   "Whitestone in turn demanded that Yuanda remediate the
 5   17 to yourself.                                             5   non-conforming work." Do you see that?
 6                       (Witness peruses document.)             6       A. Yes.
 7       A. Okay.                                                7       Q. Did Whitestone direct Yuanda to remediate the
 8       Q. Okay. According to this, Perkins Eastman,            8   non-conforming work only because Sciame declared
 9   the architect, discovered "alleged severe discrepancies     9   Whitestone's work or Yuanda's work to be non-conforming?
10   in the project structures projected movement." Does        10       A. Yes.
11   Whitestone agree that there were severe discrepancies in   11       Q. How did Yuanda's work fail to conform to the
12   the project structures projected movement?                 12   requirements of the contract documents?
13       A. Yes.                                                13       A. In the curtainwall specifications, it
14       Q. You can turn to the next page. You can read         14   specifies that, in more words or less, that there's two
15   paragraph 24 to yourself.                                  15   buildings and that we need to accommodate the movement
16                       (Witness peruses document.)            16   between the two buildings.
17       A. Okay.                                               17       Q. What specification is that in?
18       Q. This allegation states that in June 2019            18       A. I would need to look at it.
19   Whitestone contacted Yuanda and notified Yuanda that the   19       Q. Is it in the curtainwall specification?
20   general contractor, Sciame, declared that Yuanda's WT-3    20       A. It is, yes, which is -- I'm not too sure of
21   clerestory was non-conforming. Is that a fair assessment   21   the exact number.
22   of what -- paraphrase of what is stated?                   22       Q. If you could turn to Page 7 of Exhibit 2 and
23           MR. CARBONE: I'll object.                          23   read paragraph 37 to yourself.
24                                                              24                       (Witness peruses document.)

                                                                                                        7 (Pages 22 - 25)
                                              Veritext Legal Solutions
www.veritext.com                                                                                           888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 9 of 53


                                                        Page 26                                                          Page 28
 1        A. Yes.                                                  1   BY THE WITNESS:
 2        Q. As of February 6, 2020, how much had                  2       A. I think yes.
 3   Whitestone spent to remediate the WT-3 clerestory system?     3   BY MR. GILL:
 4            MR. CARBONE: Adam, what paragraph are we on?         4       Q. How?
 5   Excuse me.                                                    5       A. We installed -- sorry. Not we. Metro-Tech
 6            MR. GILL: Thirty-seven.                              6   installed the system that Yuanda provided in coordination
 7            MR. CARBONE: Thank you.                              7   with the documents that Yuanda provided us.
 8   BY THE WITNESS:                                               8       Q. Was Whitestone responsible to Sciame for the
 9        A. I'm unaware of the exact -- I don't remember          9   installation of the WT-3 clerestory including the design
10   the exact number, but I did prepare the documents, so        10   and fabrication?
11   I -- if I was presented the documents, I'd be able to        11       A. Yes.
12   tell you.                                                    12       Q. I want to turn your attention to the state --
13   BY MR. GILL:                                                 13   the New York State Complaint filed by Whitestone against
14        Q. In February of last year, 2020, had                  14   Sciame. Are you aware of that litigation?
15   Whitestone incurred any costs to remediate?                  15       A. Yes.
16        A. It would just be the design costs, the cost          16       Q. What project does that relate to?
17   of us eating the design.                                     17           MR. CARBONE: Are we talking about Defendant's
18        Q. So as of February 2020, Whitestone had not           18   Exhibit 3?
19   incurred costs of $500,000; is that accurate?                19           MR. GILL: Yes.
20        A. I believe so, yes.                                   20           MR. CARBONE: Okay.
21        Q. If Sciame determined that Whitestone's --            21           MR. GILL: No, we're not talking about it yet,
22   Strike that.                                                 22   but we're talking about that litigation, yes.
23             If Sciame determined that Yuanda's work did        23           THE WITNESS: Should I go there?
24   not conform to the requirements of the contract documents    24           MR. GILL: Not yet, please.
                                                        Page 27                                                          Page 29
 1   or specifications, does that also mean that Whitestone's      1   BY MR. GILL:
 2   work did not conform?                                         2       Q. I want to know what you know about that and
 3          MR. CARBONE: Objection.                                3   what project it relates to.
 4   BY THE WITNESS:                                               4       A. The CUNY New -- I am aware of it, and it was
 5       A. Would you mind reading that one more time,             5   for the CUNY New Academic Building project.
 6   please. I'm sorry.                                            6       Q. The project that we're talking about today?
 7   BY MR. GILL:                                                  7       A. Yes.
 8       Q. If White -- if Sciame determined that                  8       Q. Okay. Are you familiar with the allegation
 9   Yuanda's work did not conform to the contract documents       9   that Whitestone made against Sciame?
10   and specifications, does that also mean that Whitestone's    10       A. Yes.
11   work does not conform?                                       11       Q. And you're able to answer questions about the
12       A. I'm unsure.                                           12   allegations contained in that Complaint --
13       Q. Well, Yuanda was performing work for                  13          MR. CARBONE: Objection.
14   Whitestone; correct?                                         14   BY MR. GILL:
15       A. Yuanda provided us the fabricated assembly.           15       Q. -- as -- as Whitestone's designated
16       Q. Right. And that fabricated assembly was               16   representative?
17   something that Whitestone agreed to provide to Sciame;       17          MR. CARBONE: Objection. He's being produced
18   correct?                                                     18   as a representative for this deposition in connection
19       A. Yes.                                                  19   with the Southern District action.
20       Q. Could Yuanda's work be non-conforming or              20          MR. GILL: I understand.
21   defective but Whitestone's work be conforming and            21          MR. CARBONE: He's not being produced as a
22   correct?                                                     22   representative with respect to a state court action.
23          MR. CARBONE: Objection.                               23          MR. GILL: I understand, but the rider
24                                                                24   specifically says in point 2, Page 3 of Exhibit 1

                                                                                                           8 (Pages 26 - 29)
                                                Veritext Legal Solutions
www.veritext.com                                                                                              888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 10 of 53


                                                       Page 30                                                           Page 32
 1   allegations Whitestone made against Sciame. There was no     1   between the -- the academic building and the auditorium.
 2   objection raised prior to the deposition. It is a proper     2        Q. Who was responsible for providing Whitestone
 3   line of questions, so unless you're going to direct the      3   with that information?
 4   witness not to answer, I'm going to proceed.                 4        A. I'm unsure, but I believe it's Sciame, but
 5           MR. CARBONE: I am not going to direct the            5   it's originated by someone else.
 6   witness not to answer. I think the -- pursuing that line     6        Q. It wasn't Yuanda? Yuanda was not responsible
 7   of questioning is improper. It's not relevant to this        7   for generating that information; is that correct?
 8   lawsuit. However, you could ask him any questions you        8        A. Specific to the building movements --
 9   want, and he'll answer them to the best of his ability.      9        Q. Yes.
10           MR. GILL: Okay.                                     10        A. -- no.
11   BY MR. GILL:                                                11        Q. Okay.
12       Q. If you can look at Exhibit 3, have you seen          12            I'm sorry. Madam Court Reporter, there was
13   that document before?                                       13   a -- I jumped in too quickly. Was that okay? Did you --
14       A. I believe so, yes.                                   14   I just want to make sure that I'm not stepping on
15       Q. If you can turn to Page 2 of Exhibit 3,              15   anyone's --
16   paragraph 9 relates to -- it says that Whitestone           16            THE REPORTER: It was fine, but, yeah, you did
17   proposed a number of change orders to address -- it's at    17   kinda step on him. I got it though.
18   the bottom of Page 2 --                                     18   BY MR. GILL:
19           MR. CARBONE: Two of twelve?                         19        Q. Paragraph 11 on Page 4 of 12, please. States
20           MR. GILL: Sorry. Three of twelve. It's              20   that: "Whitestone performed all work in accordance with
21   number 2 of the actual Complaint, 3 of 12. Thank you for    21   the terms of the contract and has complied with all
22   the clarification.                                          22   obligations contained therein." Is that an accurate
23           THE WITNESS: Where would you like me to look?       23   statement?
24                                                               24        A. Yes.
                                                       Page 31                                                           Page 33
 1   BY MR. GILL:                                                 1       Q. Does that statement include the
 2       Q. Allegation 9 at the very bottom. "Whitestone          2   installation -- providing an installation of the WT-3
 3   proposed a number of change orders to address," and then     3   clerestory?
 4   there's a bunch of listed items. Flip to the next page,      4       A. Yes.
 5   iv. "Exchanges which were needed to correct                  5       Q. If you can turn to Page 10 of the exhibit, 10
 6   architectural and engineering errors and/or omissions in     6   of 12, paragraph 58.
 7   the plans and specifications of the project." Do you see     7       A. Yes.
 8   that?                                                        8       Q. You could read that to yourself.
 9       A. Yes.                                                  9                       (Witness peruses document.)
10           MR. CARBONE: Could you just tell me where we        10           In part -- Whitestone alleges in part in this
11   are? My apologies.                                          11   allegation that Sciame failed to approve and/or
12           MR. GILL: Not a problem. We're in the               12   improperly rejected the change orders without providing
13   Complaint Page 2 and 3. Of the document it's Page 3 of      13   sufficient basis for same under the contract? Does that
14   12 and 4 of 12.                                             14   allegation include the rejection of Change Order Number
15           MR. CARBONE: Okay. I'm on Page 2 and 3 of           15   98, proposed Change Order Number 98?
16   12. Okay. Thank you.                                        16           MR. CARBONE: Objection.
17   BY MR. GILL:                                                17   BY THE WITNESS:
18       Q. Does that reference to changes which were            18       A. Give me one second.
19   needed to correct architectural and engineering errors      19   BY MR. GILL:
20   relate to any work related to the WT-3 clerestory system?   20       Q. Yep.
21       A. Yes.                                                 21                       (Witness peruses document.)
22       Q. What were the errors and omissions in the            22       A. Sciame provided us with what they believe is
23   architect's and engineer's drawings?                        23   a sufficient basis. They provided us with a letter that
24       A. The omission of critical movement criteria           24   rejected this work, and they have their reasons listed on

                                                                                                           9 (Pages 30 - 33)
                                               Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 11 of 53


                                                        Page 34                                                          Page 36
 1   that.                                                         1   questions.
 2       Q. I understand. I'm asking about Whitestone's            2           MR. GILL: That was not what was represented
 3   position and allegations. In this allegation, Whitestone      3   to me. What was represented to me as late as last
 4   has stated that Sciame failed to provide -- Strike that.      4   Thursday and as early as November was that Mr. Dearth was
 5   Has failed to approve and/or improperly rejected the          5   going to answer all of the questions or was capable as
 6   change order. I want to know what change orders               6   the corporate representative of answering the questions
 7   Whitestone's referring to and if that includes any change     7   that are listed in the topics for deposition that are
 8   order related to the WT-3 clerestory.                         8   attached to the notice of deposition. So I want to know
 9       A. Yes.                                                   9   why Whitestone failed to disclose or failed to prepare
10          MR. CARBONE: Objection.                               10   this witness to answer these questions.
11          THE WITNESS: Sorry.                                   11           MR. CARBONE: Well, first of all, I'm not
12          MR. GILL: Did you get that, Madam Court               12   going to get into a belabored argument with you with
13   Reporter?                                                    13   respect to whether or not this witness is a proper
14          THE REPORTER: I did.                                  14   representative or not. As you -- as you're well aware,
15          MR. GILL: Thank you.                                  15   sometimes when you have a deposition you will have
16   BY MR. GILL:                                                 16   multiple witnesses who could answer all the questions
17       Q. And just for clarification, yes, this                 17   that are, you know, listed in -- in your proposed list of
18   allegation regarding change order does include change        18   questions. This witness is the one who is most capable
19   orders related to the WT-3 clerestory?                       19   in the opinion of Whitestone vis-a-vis the technical
20       A. Yes.                                                  20   aspects of the suit which are really the crux of the
21       Q. Okay. I want to turn your attention to the            21   matter between the clients. Okay. With respect to -- if
22   purchase order or Whitestone's purchase orders in general    22   you want to ask him questions, you want to show him the
23   before looking at the purchase order specific to this        23   purchase order and ask him about it, you're free to do
24   project. Are you able to discuss Whitestone's purchase       24   that. Okay.
                                                        Page 35                                                          Page 37
 1   orders?                                                       1             But we did not intentionally as you're
 2        A. No.                                                   2   inferring produce a witness could not answer the bulk of
 3        Q. Are you able to answer questions regarding            3   your questions. And I also understand that Mr. Kushner's
 4   the terms and conditions in the agreement -- in the           4   made representations to you that to the extent there's
 5   purchase order between Sciame and Whitestone? Sorry.          5   any questions that this witness cannot answer that are
 6   Strike that.                                                  6   legitimate questions and are questions that go to the
 7            Are you able to address the terms and                7   gravamen of the dispute between the parties, we would
 8   conditions in the purchase order between Sciame and           8   produce another witness. So you could go forward if you
 9   Yuanda?                                                       9   wish.
10        A. No.                                                  10           MR. GILL: I will go forward, but you
11           MR. CARBONE: Objection.                              11   understand what you just said are not the rules of the
12           MR. GILL: What's the objection?                      12   Federal -- the Federal Rules of Civil Procedure. You
13           MR. CARBONE: I'm sorry. What's the                   13   have to disclose witnesses prior to the deposition and
14   objection?                                                   14   the topics on which they will provide testimony. And
15           MR. GILL: Yeah.                                      15   prior to today I was told only that Mr. Dearth would
16           MR. CARBONE: Documents speak for itself.             16   provide testimony on all of the topics, so I was not told
17   It's crystal clear.                                          17   he would provide answers to the bulk of the topics or on
18           MR. GILL: I'm still entitled to ask the              18   which topics he would provide answers. I was told he was
19   corporate representative about the purchase order. So,       19   the representative.
20   counsel, for the record, why did Whitestone offer a          20             And so to in some way lay this at my feet
21   corporate representative who cannot address that topic?      21   and say I have to come back in a later deposition, this
22           MR. CARBONE: With respect to the topics that         22   is my one chance and you know under the Federal Rules to
23   are listed, this corporate representative for the            23   take a deposition of the corporate representative, and I
24   purposes of this deposition could answer the bulk of your    24   get to take the deposition based on the topics I believe

                                                                                                         10 (Pages 34 - 37)
                                                Veritext Legal Solutions
www.veritext.com                                                                                              888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 12 of 53


                                                        Page 38                                                          Page 40
 1   are pertinent and material not on the topics you believe      1   BY MR. GILL:
 2   are pertinent and material, and I believe the purchase        2       Q. Did -- in 2013 did Whitestone have a standard
 3   order is pertinent and material, and it was disclosed.        3   purchase agreement terms and conditions?
 4   That's my --                                                  4          MR. CARBONE: Objection.
 5           MR. CARBONE: I'm not -- you know but you're           5   BY THE WITNESS:
 6   belaboring your point. You're being argumentative for no      6       A. Not that I would be made privy to. I -- I
 7   particular reason.                                            7   don't know.
 8             I think that I've seen a number of e-mails          8   BY MR. GILL:
 9   that have gone back and forth and letters that have gone      9       Q. You can take a look at Exhibit 4.
10   back and forth between you and Mr. Kushner of my office      10       A. Okay.
11   indicating that if there were any questions that this        11       Q. Describe -- and Exhibit 4, for the record, is
12   witness could not answer we would produce another            12   the Whitestone Construction Corporation purchase order
13   witness. Okay.                                               13   13-0139-002. Can you describe the negotiations between
14             So if you want to ask him questions about          14   Whitestone and Yuanda for this purchase order?
15   the purchase order -- all you did is you referred to the     15       A. No.
16   purchase order. You didn't show it to him. If you want       16       Q. Do you know how Whitestone and Yuanda came to
17   to show it to him, you want to ask him questions about it    17   an agreement on the terms included in this purchase
18   that are pertinent to the dispute between the parties,       18   order?
19   you're entitled to do that. And I am not disputing that      19       A. No.
20   you're entitled to depose a corporate representative or      20       Q. Do you know if there were any negotiations
21   representatives that could answer all of the relevant        21   regarding the purchase agreement terms and conditions
22   questions that you may have.                                 22   which begin on Page 3 of this exhibit?
23   BY MR. GILL:                                                 23       A. No.
24       Q. Does Whitestone have a standard form purchase         24       Q. Do you recognize this document that's
                                                        Page 39                                                          Page 41
 1   order for the purchase of curtainwall system?                 1   Exhibit 4?
 2          MR. CARBONE: You're not talking about this             2       A. One more time, please.
 3   case? You're just talking about in general just to be         3       Q. Do you recognize this exhibit or this
 4   clear?                                                        4   document that is Exhibit 4?
 5          MR. GILL: Correct. I did not say regarding             5       A. Yes.
 6   this matter or this purchase order.                           6       Q. If you turn to the second page, at the bottom
 7   BY MR. GILL:                                                  7   in the middle do you recognize that signature?
 8       Q. Does Whitestone have a standard form purchase          8       A. I recognize one signature.
 9   order for the purchase of curtainwall system?                 9       Q. Whose signature is that?
10          MR. CARBONE: Objection.                               10       A. Steven Grzic.
11   BY THE WITNESS:                                              11       Q. And, for the record, Grzic is spelled
12       A. I'm unaware.                                          12   G-R-Z-I-C.
13   BY MR. GILL:                                                 13       A. Yes.
14       Q. You are unaware of whether they do or do not;         14       Q. Do you know if Whitestone and Yuanda
15   correct?                                                     15   negotiated any part of this purchase order?
16       A. I'm unaware whether they do or do not. I              16       A. Please repeat yourself.
17   don't know if they have a standard form.                     17       Q. Do you know if Yuanda and Whitestone
18       Q. Does Whitestone have a standard terms and             18   negotiated any parts of this purchase order?
19   conditions -- Strike that.                                   19       A. I'm unaware of any negotiation.
20           Does Whitestone have a standard "purchase            20       Q. Turn to Page 3 of the exhibit. Are these
21   agreement terms and conditions" for its purchase orders?     21   Whitestone standard form terms and conditions as they
22          MR. CARBONE: Objection.                               22   existed in 2013?
23   BY THE WITNESS:                                              23       A. Did you say standard from 2013?
24       A. Yes.                                                  24       Q. Correct.

                                                                                                         11 (Pages 38 - 41)
                                               Veritext Legal Solutions
www.veritext.com                                                                                              888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 13 of 53


                                                       Page 42                                                            Page 44
 1        A. I -- I wouldn't know.                                1   installation. Was Yuanda required to provide any
 2        Q. If you could turn to the first page of this          2   installation for the WT-3 clerestory?
 3   exhibit, do you see in that middle paragraph where Yuanda    3       A. No.
 4   is listed as the "vendor"?                                   4       Q. Was Yuanda required to pay Whitestone or
 5           MR. CARBONE: Which paragraph are you in,             5   Metro-Tech for those installation services?
 6   Adam?                                                        6           MR. CARBONE: Objection.
 7           MR. GILL: The large one in the middle. It            7   BY MR. GILL:
 8   starts "Yuanda USA Corporation."                             8       Q. Please answer.
 9   BY THE WITNESS:                                              9       A. I don't believe so, no.
10        A. I see it.                                           10       Q. Was Yuanda required to provide any equipment
11           MR. CARBONE: Okay. They're also noted as            11   that was necessary to install the curtainwall system?
12   vendor up on top as well.                                   12           MR. CARBONE: Objection. And the reason --
13           MR. GILL: Correct.                                  13   Adam, the reason why I'm objecting -- I'm not trying to
14   BY MR. GILL:                                                14   be obstructionist to your deposition, but the reason why
15        Q. And in this purchase order agreement                15   I'm objecting is you're talking about the initial work
16   Whitestone is referred to as the subcontractor?             16   versus the remedial work.
17        A. It appears that way, yes.                           17           MR. GILL: I'm not talking about work itself.
18        Q. Read to yourself the first half of that big         18   I'm talking about what's required -- Strike that. I'm
19   paragraph there where -- go down to where it says           19   not talking about work itself. I'm talking about what
20   "vendor's work."                                            20   Whitestone understood the purchase order required. I'm
21                        (Witness peruses document.)            21   not asking for legal conclusion, and I'm assuming that's
22        A. Okay.                                               22   what the objection was, about a legal conclusion. I want
23        Q. As far as Whitestone is aware or concerned,         23   to know what Whitestone believed under the terms of the
24   does that accurately state the work that Yuanda was         24   purchase order Yuanda was required to provide.
                                                       Page 43                                                            Page 45
 1   required to provide for this project?                        1          MR. CARBONE: And that's the -- that's the
 2       A. I don't think I'm qualified to answer that            2   reason why I objected -- because there's two different
 3   question. I don't know what the rest of this document        3   phases. There's the original, initial phase of the work,
 4   says. I don't know if it overrides anything in this          4   and then there's the remedial work, and there's a
 5   paragraph.                                                   5   separate criteria vis-a-vis the remedial work.
 6       Q. I don't know if Yuanda was supposed to                6          MR. GILL: That's an interesting
 7   provide anything other than what's described in there and    7   interpretation.
 8   defined as vendor's work.                                    8   BY MR. GILL:
 9           MR. CARBONE: Objection. Are you summarizing          9       Q. So back to my question. Was Yuanda required
10   what he testified to? I'm not sure what your last           10   to provide any equipment for the installation of the
11   statement was. That's what I'm saying.                      11   curtainwall system?
12           MR. GILL: I was summarizing what I think he         12          MR. CARBONE: Objection.
13   said.                                                       13   BY THE WITNESS:
14   BY THE WITNESS:                                             14       A. I don't know.
15       A. I just don't know if anything in the back --         15   BY MR. GILL:
16   beyond this paragraph supersedes anything in that           16       Q. If you could turn to Page 3 of the exhibit
17   paragraph. I'm not qualified to interpret it nor have I     17   which is Page 1 of the purchase agreement terms and
18   seen it. I've seen the physical document. I haven't         18   conditions. You can look at Article 1 and read the last
19   actually read anything in it. I don't --                    19   sentence to yourself.
20   BY MR. GILL:                                                20                       (Witness peruses document.)
21       Q. Was Yuanda required to provide any on-site           21       A. Okay.
22   services for this project?                                  22       Q. What does that mean to Whitestone? And I'm
23       A. I don't believe so.                                  23   not asking for a legal interpretation. I want to know
24       Q. You said that Metro-Tech did the                     24   what Whitestone -- how it interpreted that sentence.

                                                                                                         12 (Pages 42 - 45)
                                               Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 14 of 53


                                                      Page 46                                                          Page 48
 1           MR. CARBONE: And you're talking about the           1   BY THE WITNESS:
 2   sentence that begins with the word: "No changes"?           2       A. Can you repeat that one more time?
 3           MR. GILL: Correct.                                  3   BY MR. GILL:
 4           MR. CARBONE: Okay.                                  4       Q. Is it Whitestone's interpretation of that
 5   BY THE WITNESS:                                             5   requirement that someone other than Whitestone may reject
 6       A. I don't know how to interpret that sentence.         6   Yuanda's work?
 7   BY MR. GILL:                                                7       A. Yes.
 8       Q. Is it a change to the requirements of the            8       Q. Where do you get that interpretation or why
 9   purchase order if Whitestone provides Yuanda with new       9   do you come to that conclusion?
10   information that is not contained in the contract          10           MR. CARBONE: Objection.
11   documents?                                                 11   BY THE WITNESS:
12       A. I don't know.                                       12       A. Let me have a minute to think.
13       Q. What additional information would you need in       13   BY MR. GILL:
14   order to answer that question?                             14       Q. Absolutely.
15       A. I would need to know how to interpret the           15                       (Brief pause.)
16   language.                                                  16       A. I'm not entirely sure how to interpret the
17       Q. If the architect provides new design                17   last sentence but I believe the answer's --
18   criteria, is that a change to the purchase order           18       Q. The last sentence where? I'm sorry. The
19   requirements?                                              19   last sentence where?
20           MR. CARBONE: Objection.                            20       A. I'm sorry. In the inspection and defective
21   BY THE WITNESS:                                            21   work logs I guess, the last sentence. Possibly. I don't
22       A. I don't know.                                       22   really know how to interpret that but --
23   BY MR. GILL:                                               23       Q. The last sentence which is on --
24       Q. If you can turn to I believe it's the sixth         24       A. 106 right above paragraph 11. It looks like
                                                      Page 47                                                          Page 49
 1   page of the exhibit. It's Article 10 of the purchase        1   there's a -- maybe a strike through through it.
 2   order terms and conditions.                                 2       Q. So the -- it's Whitestone's position possibly
 3           MR. CARBONE: You have Bates stamped copies;         3   that the sentence that's been stricken through and
 4   right? Because mine are Bates stamped that you provided.    4   deleted provides -- may provide authority to others to
 5           MR. GILL: Oh, yes, yes, I do. I actually did        5   reject the work?
 6   not have a Bates stamp in front of me. I had marked up      6           MR. CARBONE: Objection to the form and also
 7   mine before getting the Bates stamped copies.               7   objection.
 8              So for the record -- for the record --           8   BY MR. GILL:
 9           MR. CARBONE: It would be easier if you refer        9       Q. I just want to understand if that was your
10   to Bates stamps.                                           10   testimony, Mr. Dearth. I'm not -- certainly not trying
11           MR. GILL: Understood. For the record, it's         11   to mischaracterize or --
12   WCC1105.                                                   12       A. Understand. And I don't know if I'm correct
13   BY MR. GILL:                                               13   in that to be honest with you. I have never reviewed
14        Q. And you see at the bottom under inspection         14   this document. I would need to review it to make a
15   and defective work there is a sentence that says -- I      15   determination to be honest with you.
16   believe it's the second sentence in that subparagraph.     16       Q. Okay.
17   It says -- it starts: "Vendor shall promptly prepare the   17       A. I should not have made a shot in the dark
18   plan for the approval of the subcontractor in order to     18   like that.
19   replace or correct any vendor's work which subcontractor   19       Q. That's fine.
20   shall reject." Do you see that?                            20       A. I apologize.
21        A. Yes.                                               21       Q. We will -- we will move on from the terms and
22        Q. Is it Whitestone's interpretation that             22   conditions, but if you can turn to Attachment A, 11.10.
23   someone other than Whitestone may reject Yuanda's work?    23       A. Yes.
24           MR. CARBONE: Objection.                            24       Q. What is Attachment A?

                                                                                                       13 (Pages 46 - 49)
                                              Veritext Legal Solutions
www.veritext.com                                                                                             888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 15 of 53


                                                        Page 50                                                            Page 52
 1       A. At the top it reads: "Scope Worksheet                  1   BY MR. GILL:
 2   Attachment A."                                                2       Q. Okay. And since Yuanda wasn't responsible
 3       Q. What is it? What does that mean?                       3   for cast in place concrete or structural steel those were
 4       A. It appears to be a scope checklist that                4   not listed, those are omitted from this list; correct?
 5   specifies what's Yuanda -- what's by Yuanda and not by        5           MR. CARBONE: Objection.
 6   Yuanda and/or Whitestone.                                     6   BY THE WITNESS:
 7       Q. This list -- the scope of work is                      7       A. I don't know if that's necessary --
 8   requirements that Yuanda is responsible for providing to      8   necessarily the case.
 9   comply with the requirements of the purchase order; is        9   BY MR. GILL:
10   that an accurate statement?                                  10       Q. Okay. Is it Whitestone's testimony or
11           MR. CARBONE: Objection.                              11   position that Yuanda could have been responsible for work
12   BY THE WITNESS:                                              12   described in specifications that are not listed in
13       A. It appears to be. I don't know if any other           13   Attachment A?
14   section of this purchase order would supersede any of it     14           MR. CARBONE: Objection.
15   or add or remove anything.                                   15   BY THE WITNESS:
16   BY MR. GILL:                                                 16       A. I'm sorry. Can you say it one more time?
17       Q. My -- the intent of my question was not               17   BY MR. GILL:
18   saying that this was the -- the limits of their scope of     18       Q. Is it Whitestone's position that Yuanda could
19   work but this is -- this -- this helps define the scope      19   have been responsible for work described in specification
20   of work; is that an accurate statement?                      20   sections that are not listed in Attachment A?
21       A. Yes.                                                  21       A. Yes.
22       Q. Okay. Item 1, line item 1 lists plans and             22       Q. How would Whitestone -- how would Yuanda know
23   then it lists three specification sections. Why are          23   that it was responsible for that work?
24   those three listed?                                          24       A. I need a minute to think about my answer.
                                                        Page 51                                                            Page 53
 1       A. I believe they're listed because this is what          1      Q.    Absolutely.
 2   we want Yuanda to provide service for.                        2                       (Brief pause)
 3       Q. If a specification is not listed, is Yuanda            3       A. I believe that the work outlined in the plans
 4   responsible or not responsible for that work?                 4   and specifications that are listed here, they also
 5           MR. CARBONE: Objection.                               5   reference related spec sections that are interrelated
 6   BY THE WITNESS:                                               6   with their work, so they would be responsible with
 7       A. I'm unsure.                                            7   complying with those other contract documents.
 8   BY MR. GILL:                                                  8       Q. The specification sections listed here,
 9       Q. Let me withdraw the -- let me withdraw and             9   084413 and 084426, relate to structural glass curtainwall
10   ask it a different way that might be easier.                 10   systems and aluminum curtainwall systems; is that
11       A. Okay.                                                 11   correct?
12       Q. There are specifications for steel structure,         12       A. I believe so, yes.
13   concrete, drywall, all -- all kinds of building              13       Q. And those two specifications also reference
14   components; correct?                                         14   structural steel and cast in place concrete as may have
15       A. Yes.                                                  15   impact on the curtainwall system; correct?
16       Q. And they all have different numbers?                  16       A. They may. I would need to review the
17       A. Yes.                                                  17   documents to --
18       Q. And if Yuanda were responsible for cast in            18       Q. Okay. And if they do refer to cast in place
19   place concrete or structural steel, those specification      19   concrete or structural steel, was Yuanda responsible for
20   numbers would have been listed in this document; correct?    20   the proper installation of cast in place concrete and
21           MR. CARBONE: Objection.                              21   structural steel?
22   BY THE WITNESS:                                              22          MR. CARBONE: Objection.
23       A. Yes.                                                  23   BY THE WITNESS:
24                                                                24       A. No.

                                                                                                          14 (Pages 50 - 53)
                                                Veritext Legal Solutions
www.veritext.com                                                                                                888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 16 of 53


                                                      Page 54                                                            Page 56
 1   BY MR. GILL:                                                 1           MR. CARBONE: Objection. He never mentioned
 2       Q. So going back to your prior answer, how would         2   roof deflection earlier today, but you can go on.
 3   you want to know what specification sections it was          3           MR. GILL: Okay. I -- I stand corrected.
 4   responsible for complying with if they are not listed in     4   BY THE WITNESS:
 5   Attachment A?                                                5        A. Yes.
 6          MR. CARBONE: Objection. I believe he already          6   BY MR. GILL:
 7   answered that question but . . .                             7        Q. What is Whitestone's understanding of what
 8          MR. GILL: He did, and I pointed out that              8   roof deflection means?
 9   those specifications refer to things that Yuanda was not     9        A. The amount the roof deflects.
10   responsible for. I want to know how Yuanda knew what it     10        Q. You mentioned -- you did testify earlier that
11   was responsible for.                                        11   the specification sections -- Whitestone believes that
12          MR. CARBONE: Objection. Again, he's already          12   the specification discloses differential building
13   answered that question.                                     13   movement. Is that relatively accurate?
14   BY MR. GILL:                                                14        A. Yes.
15       Q. Please answer.                                       15        Q. And are those the specification sections
16       A. As I said before, there are plans and                16   listed in Attachment A?
17   specifications that list related specifications and work    17        A. I'm unsure how to answer that. It is noted
18   assemblies that are listed in the plans and                 18   in the specs which is noted on this.
19   specifications that were provided to Yuanda, so that's      19        Q. Okay. Where is it noted in the specs?
20   how they would know.                                        20   Strictly talking about the movement of two separate
21       Q. How would Yuanda know which related sections         21   buildings, where is that noted?
22   it was responsible for versus those it was not              22        A. I would need the document. Then I could tell
23   responsible for?                                            23   you where.
24          MR. CARBONE: Objection.                              24        Q. Okay. In what section? Is it in the
                                                      Page 55                                                            Page 57
 1   BY THE WITNESS:                                              1   curtainwall section or is it --
 2       A. Other than they're referenced in the spec             2       A. Yes.
 3   section. I don't know.                                       3       Q. -- in a different section?
 4   BY MR. GILL:                                                 4       A. Yes, it's in the curtainwall section.
 5       Q. Did Whitestone provide Yuanda with design             5       Q. Okay. Does the curtainwall section of the
 6   criteria for the WT-3 clerestory?                            6   specifications identify the amount of roof deflection
 7       A. I'm unaware. Other than -- are you talking            7   that Yuanda or Whitestone should accommodate for?
 8   in the beginning of the project? I'm sorry.                  8       A. I don't know.
 9       Q. I'm talking about related to the documents            9       Q. Do you know -- does Whitestone know what the
10   that are listed in Attachment A of the purchase orders.     10   identified or the specified amount of roof deflection was
11   Were there the design criteria listed in any of these       11   when it received the contract documents from Sciame?
12   documents or that were provided at the time or as a         12       A. Yes.
13   requirement under the purchase orders?                      13       Q. What was that roof deflection?
14           MR. CARBONE: Objection.                             14       A. It would be noted on drawing S003.
15   BY THE WITNESS:                                             15       Q. So if the roof deflection were not noted
16       A. I don't know.                                        16   on -- Strike that.
17   BY MR. GILL:                                                17           If you can turn to, still in Exhibit 4, if
18       Q. You mentioned a couple of times, I think you         18   you can turn to Page 1114.
19   mentioned a couple of times, roof deflection or the         19       A. Yes.
20   building movement, and my understanding, correct me if      20       Q. What is this Attachment B?
21   I'm wrong, that the dispute between Whitestone and Sciame   21       A. I don't know.
22   and the dispute between Whitestone and Yuanda relates to    22       Q. Do you know who drafted this?
23   roof deflection and the WT-3 Clerestory's ability to        23       A. No, I do not.
24   accommodate for it; is that accurate?                       24       Q. Are you able to answer questions as the

                                                                                                         15 (Pages 54 - 57)
                                              Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 17 of 53


                                                        Page 58                                                                     Page 60
 1   Whitestone designated representative regarding the terms      1          Q.     Do you have an approximate date?
 2   and conditions of the contract between Sciame and             2          A.     I would say between the middle of 2016 and
 3   Whitestone?                                                   3   '17.
 4       A. No.                                                    4       Q. So mid 2016? Summer of 2016?
 5       Q. Do you understand what the term warranty work          5       A. I would say so, but I don't have exact dates.
 6   means in the construction industry?                           6       Q. When was installation complete?
 7       A. Yes.                                                   7       A. The latter half of 2017, I believe.
 8       Q. What does it mean?                                     8       Q. I think you might be off a year. I think the
 9       A. An extended period of time when the work               9   documentation's saying it was done in December 2016. Is
10   that's installed or provided would be covered under          10   that accurate?
11   warranty, for lack of a better word, a guarantee of the      11          MR. CARBONE: If you want to show him -- I
12   craftsmanship and quality of the material for a period of    12   would ask you to show him the documents to refresh his
13   time.                                                        13   recollection.
14       Q. If a contractor's required to perform                 14   BY MR. GILL:
15   warranty work, is it paid for performing that warranty       15       Q. Does Whitestone have daily logs of when it
16   work?                                                        16   performed its work?
17           MR. CARBONE: Objection.                              17       A. Yes, but I don't have them.
18   BY THE WITNESS:                                              18       Q. Okay. Why weren't they produced?
19       A. I believe it would depend on the agreement.           19       A. Is that a question to me?
20   BY MR. GILL:                                                 20       Q. Yeah. Why did Whitestone not produce the
21       Q. Does warranty work -- does warranty work --           21   daily logs for the installation of the WT-3 clerestory?
22   Strike that.                                                 22          MR. CARBONE: Well, I think that's really a
23            Is warranty work required to correct                23   more appropriate question with respect to -- for the
24   defective work that was originally installed by the          24   attorneys to answer.
                                                        Page 59                                                                     Page 61
 1   contractor?                                                   1                To the extent you requested document
 2           MR. CARBONE: Objection.                               2 production, it's my understanding in communication with
 3   BY THE WITNESS:                                               3 Mr. Kushner and Mr. Rodriguez any documents you requested
 4       A. I believe it would depend on the agreement.            4 were, in fact, produced. I don't know if you asked for
 5           MR. GILL: For the record, we're going to skip         5 daily logs, and quite frankly, I can't answer -- tell you
 6   Exhibit 5.                                                    6 whether or not daily logs were, in fact, produced. If
 7             We've been going for about an hour and 15           7 you're telling me they were not for the purposes of this
 8   minutes. Do you want a break, Mr. Dearth, or do you want      8 dialogue, I will certainly take your word for it.
 9   to continue?                                                  9           MR. GILL: I am telling you they were not
10           THE WITNESS: May I have a little break,              10 produced, and they were requested.
11   please.                                                      11           MR. CARBONE: Okay. I'm sorry?
12           MR. GILL: Yeah. Five minutes is fine.                12           MR. GILL: And they were requested too.
13           THE WITNESS: Okay. Thank you.                        13 BY MR. GILL:
14           MR. GILL: Thank you.                                 14      Q.        Was there any e-mail communication during
15           MR. CARBONE: Put it on mute. Put yours on            15 either -- Strike that.
16   mute.                                                        16               Did Whitestone have any e-mail communication
17           THE VIDEOGRAPHER: Off the record, 11:22.             17 either with Yuanda, Sciame or internally during the
18                     (WHEREUPON, a break was                    18 installation of the WT-3 clerestory?
19                     taken.)                                    19      A.        Yes.
20             We are back on the record, 11:28.                  20      Q.        Is there a reason why those documents weren't
21   BY MR. GILL:                                                 21 produced?
22       Q. When did Whitestone begin installation of the         22           MR. CARBONE: I have the same response. To
23   WT-3 clerestory?                                             23 the extent you made the proper request for documents,
24       A. I don't have an exact date.                           24 it's my understanding that they were produced by

                                                                                                                  16 (Pages 58 - 61)
                                                Veritext Legal Solutions
www.veritext.com                                                                                                         888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 18 of 53


                                                         Page 62                                                          Page 64
 1   Mr. Kushner and Mr. Rodriguez.                                 1       A. We modified the assembly per the details that
 2          MR. GILL: I've been demanding since the                 2   Yuanda gave us.
 3   middle of October that those documents be produced, and        3       Q. As of -- pardon me.
 4   Mr. Kushner has refused to produce them.                       4                        (Brief pause.)
 5          MR. CARBONE: I'm sure he has a good reason.             5              Sorry. I had to reclose my door. I
 6   BY MR. GILL:                                                   6   accidentally left it open.
 7       Q. Did Whitestone encounter any issues or                  7           So as of the date that Yuanda -- Strike that.
 8   problems during the installation of the WT-3 clerestory?       8           As of the date that Whitestone completed
 9       A. Is it specifically relating to something --             9   installation, original installation of the clerestory,
10       Q. No.                                                    10   did Yuanda's design conform to the requirements of the
11       A. -- or just overall?                                    11   purchase order?
12       Q. Yeah. Were there issues? Were there                    12           MR. CARBONE: Objection.
13   problems?                                                     13   BY THE WITNESS:
14       A. Yes.                                                   14       A. I'm unsure how to answer that question.
15       Q. Did you encounter -- okay. What were some of           15   BY MR. GILL:
16   the problems? Strike that.                                    16       Q. Why are you unsure?
17           Were there problems with the material that            17       A. From the brief review that we did this
18   Yuanda provided or the details that Yuanda provided?          18   morning of the purchase order, I'm unaware if there is
19          MR. CARBONE: Just give a time frame, please.           19   any other stipulations in the con -- in the purchase
20   BY MR. GILL:                                                  20   order that would say that the owner could make a
21       Q. During the installation of the WT-3                    21   determination if something was not in compliance.
22   clerestory.                                                   22       Q. Did Whitestone believe that Yuanda -- that
23       A. And would you mind just saying that one more           23   Yuanda's design to the clerestory conformed to the
24   time, please.                                                 24   requirements as of the date Whitestone completed
                                                         Page 63                                                          Page 65
 1       Q. Yes. During the installation of the WT-3                1   installation?
 2   clerestory, did Whitestone or its subcontractor encounter      2           MR. CARBONE: Could you just read that back
 3   any problems with the installation of that clerestory          3   for me, please. I'm sorry.
 4   that are specific to the materials Yuanda provided or the      4                       (Requested portion of the
 5   details Yuanda provided?                                       5                       record read.)
 6       A. Yes.                                                    6              Object to form. You could answer.
 7       Q. Okay. What were the problems specific to the            7   BY THE WITNESS:
 8   materials provided or the details provided?                    8       A. It conformed with the documents that Yuanda
 9       A. There's the base condition where -- the                 9   provided.
10   clerestory sits on the curb. There was an edge distance       10   BY MR. GILL:
11   issue with the fastener as detailed, so we had to consult     11       Q. The design specifically is what I'm talking
12   Yuanda and get an alternate detail.                           12   about.
13       Q. Okay. That goes to my next question. There             13       A. It conformed with the documents that Yuanda
14   was an NCR which is a non-conformity report; right?           14   provided.
15       A. Yes.                                                   15       Q. Did they conform to the requirements of the
16       Q. And there was an NCR regarding that sill               16   purchase order?
17   detail; right?                                                17           MR. CARBONE: Objection.
18       A. Yes.                                                   18   BY THE WITNESS:
19       Q. Did Yuanda design all the clips, brackets,             19       A. I don't know.
20   shims, in-beds, anchors for the WT-3 clerestory?              20   BY MR. GILL:
21       A. Yes.                                                   21       Q. You don't know if Whitestone had an opinion
22       Q. Did Whitestone field modify any of the clips,          22   about Yuanda's design at the time that Whitestone
23   angles, brackets, miscellaneous metals that Yuanda            23   installed it?
24   supplied?                                                     24       A. The opinion is that it conformed with the

                                                                                                          17 (Pages 62 - 65)
                                                Veritext Legal Solutions
www.veritext.com                                                                                                888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 19 of 53


                                                        Page 66                                                          Page 68
 1   documents that Yuanda provided.                               1   page listing it as I believe Exhibit 5 to a filing by
 2       Q. Not the documents Yuanda provided. Did                 2   Whitestone.
 3   Yuanda's design conform to the purchase orders? Did           3            Did Whitestone receive a copy of this, a
 4   Whitestone have that opinion?                                 4   clean copy of this at the time it was issued?
 5          MR. CARBONE: Objection.                                5       A. Yes.
 6   BY THE WITNESS:                                               6       Q. Was this RFI when it was originally issued
 7       A. I believe so, yes.                                     7   result in internal communication between or within
 8   BY MR. GILL:                                                  8   Whitestone regarding the contents of this?
 9       Q. Just to clarify, the yes is they had an                9       A. Could you repeat that?
10   opinion and that opinion was that it did -- the design       10       Q. Actually, I will withdraw and ask a different
11   did conform to the purchase order?                           11   question.
12       A. I'd like to add on to the end of that if I            12            At any time did Whitestone have internal
13   could.                                                       13   e-mail communication regarding the RFI or the RFI
14       Q. Sure. Sure. Absolutely.                               14   response?
15       A. I apologize for not knowing this better, but          15       A. I don't remember.
16   somewhere within this document it specifies that the         16       Q. Okay. Were there any meetings at Whitestone
17   owner can reject the work. So in the terms they conform      17   to discuss the RFI or the RFI response?
18   with the purchase order, I just don't know if I could        18       A. Yes.
19   accurately answer that because if it's something that it     19       Q. Were there any notes of those meetings?
20   was determined after the work was installed, there might     20       A. No, I don't believe so.
21   be something in here that says that it doesn't conform       21       Q. Who was present during those meetings?
22   with the PO.                                                 22       A. Definitely myself and Philip Carvelas, also
23       Q. And, for the record, in here in this                  23   Pawel Lepkowski, and I believe that's it. That's all I
24   document, you're referring to Exhibit --                     24   can remember at this time.
                                                        Page 67                                                          Page 69
 1       A. I'm sorry. Four.                                    1          Q. Okay. Who is Philip Carvelas just for the
 2       Q. Got it. I'm not asking about whether the            2      record?
 3   owner can reject later and what the ramifications of that  3          A. Yeah, he's the project executive.
 4   are. I'm asking about what Whitestone believed at the      4          Q. Okay. And Pawel Lepkowski you said?
 5   time that Whitestone finished installing the clerestory.   5          A. Was co-project manager with myself.
 6   Did Whitestone believe that the design conformed to their  6            MR. CARBONE: Just for clarification, his
 7   purchase order?                                            7      name's spelled P-A-W-E-L as opposed to P-A-U-L?
 8       A. Yes.                                                8            THE WITNESS: Yeah --
 9       Q. Okay. When Whitestone was done installing           9            MR. CARBONE: Okay.
10   the clerestory, did Whitestone believe that the           10            THE WITNESS: -- P-A-W-E-L.
11   components that Yuanda fabricated and delivered conformed 11      BY MR. GILL:
12   to the purchase order?                                    12          Q. And, for the record, what is an RFI?
13           MR. CARBONE: Objection.                           13          A. A request for information.
14   BY THE WITNESS:                                           14          Q. In your experience, who issues the RFI?
15       A. Other than the alternate detail at the base        15          A. The entity that has the specific question.
16   of the clerestory, yes.                                   16          Q. And in this, it's Dan Dillon. Do you see
17   BY MR. GILL:                                              17      that?
18       Q. If you can look at Exhibit 6. Do you               18          A. Yes.
19   recognize this document?                                  19          Q. And do you know who Dan Dillon is?
20       A. Yes.                                               20          A. Yes.
21       Q. Okay. For the record, this is titled "RFI          21          Q. What was his role on the project?
22   Transmittal." This is a document that was filed on ACF's  22          A. Senior project -- senior project manager.
23   system as document 7 -- or 75-5. It contains Pages 2      23          Q. For who?
24   through 9 of that exhibit. Page 1 was simply the cover    24          A. Sciame.

                                                                                                         18 (Pages 66 - 69)
                                                Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 20 of 53


                                                        Page 70                                                          Page 72
 1      Q. So Sciame is the one who issued this RFI, and           1   auditorium roof.
 2 it appears it's issued to Perkins Eastman; is that              2   BY MR. GILL:
 3 correct?                                                        3       Q. I couldn't hear you. Your papers were in
 4      A. Yes.                                                    4   front of your face.
 5      Q. Okay. Do you know who Dan Grimaldi is?                  5       A. I'm sorry.
 6      A. No.                                                     6       Q. Not a problem.
 7      Q. Do you know who Juan Mejia is, M-E-J-I-A?               7       A. This RFI describes the movement criteria of
 8      A. Yes.                                                    8   the auditorium roof.
 9      Q. Who is Juan?                                            9       Q. I understand. Actually, the RFI is simply
10      A. He is a member of the design team.                     10   the first few pages; correct? The remaining pages are
11      Q. Do you know who Mindy No is?                           11   the response; correct?
12      A. Yes.                                                   12       A. Correct.
13      Q. Who is Mindy No?                                       13       Q. Okay. Does the RFI as posed by Dan Dillon on
14      A. She is the lead architect.                             14   January 23rd, 2017 question the adequacy of the -- of
15      Q. Do you know who wrote the information in the           15   Yuanda's design to accommodate building movement?
16 question portion of this RFI?                                  16           MR. CARBONE: Objection.
17      A. Yes.                                                   17   BY THE WITNESS:
18      Q. Who?                                                   18       A. It appears that way.
19      A. Dan Dillon.                                            19   BY MR. GILL:
20      Q. How do you know that Dan Dillon wrote this?            20       Q. Where does it say that Yuanda -- that Sciame
21      A. Well, I just know. I know he did.                      21   is questioning the adequacy of Yuanda's design?
22      Q. Have you talked to Dan about this?                     22       A. On the first page --
23      A. Yes, I did.                                            23       Q. Yeah.
24      Q. Okay. Did he say he wrote this?                        24       A. -- of the RFI.
                                                        Page 71                                                          Page 73
 1      A.    Possibly. I know he wrote it.                        1        Q. Yeah.
 2      Q.    What is the purpose of this RFI?                     2        A. Bullet point Number 2.
 3           And, for the record, this is RFI 1130. We're          3        Q. That's not part of the RFI. That's part of
 4   going to be referring to that number frequently, I think.     4   the response; right?
 5       A. The purpose of the RFI is to close out an              5        A. Yes.
 6   issue brought up on superstructures report I believe it       6        Q. Okay. Dan Dillon's question is: "Please
 7   was 8404, I believe.                                          7   define what the relative movement between the auditorium
 8       Q. Where does it say anything about                       8   roof and the main building is per design;" is that
 9   superstructures report in 8404?                               9   correct?
10                        (Witness peruses document.)             10        A. Yes.
11       A. It doesn't appear to say it on this.                  11        Q. Okay. That's not questioning Yuanda's design
12       Q. How do you know this relates to 8404 then?            12   at that point; correct?
13       A. In the question section, it says in reviewing         13           MR. CARBONE: Objection.
14   Submittal 084426-007-01. That could possibly be the          14   BY THE WITNESS:
15   submittal the RFI was incorporated into. It could            15        A. The original question on the RFI does not,
16   possibly be. I -- I just don't know.                         16   but by inference, my interpretation of the response does.
17       Q. Okay. In multiple court filings Whitestone            17   BY MR. GILL:
18   has stated that this RFI questions the adequacy of the       18        Q. Who wrote that response?
19   WT-3 clerestory as designed by Yuanda to accommodate         19        A. I'm not sure if it was a single person or a
20   building movement. Is that what this RFI does? Does it       20   collaborative effort between the design team, but we
21   question the adequacy by Yuanda's design?                    21   refer to all responses. They come from the design team.
22          MR. CARBONE: Objection.                               22        Q. Okay. Who was that?
23   BY THE WITNESS:                                              23        A. Perkins Eastman in coordination with WSP and
24       A. This RFI specifies movement criteria on the           24   most likely ALT which is the facade consultant.

                                                                                                         19 (Pages 70 - 73)
                                                Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 21 of 53


                                                       Page 74                                                          Page 76
 1       Q. Who is WSP?                                           1   submittals.
 2       A. WSP is the engineer of record for the                 2           MR. GILL: Yeah.
 3   building.                                                    3           MR. CARBONE: So if they had any comments with
 4       Q. Does Whitestone know if the statements                4   respect to the second submittal, they couldn't have been
 5   included in that yellow box on the first page are            5   addressed by the second submittal.
 6   accurate?                                                    6           MR. GILL: I -- I absolutely understand. I'm
 7       A. Some, yes.                                            7   going step by step.
 8       Q. Which ones does Whitestone know to be                 8   BY MR. GILL:
 9   accurate?                                                    9       Q. After Perkins Eastman returned Submittal 1
10       A. Item 1 appears to be accurate, and number 4          10   with comments, were those comments on Submittal Revision
11   appears to be accurate.                                     11   1, revise and resubmit, were those addressed -- did
12       Q. Whitestone doesn't know if statements in 2           12   Yuanda address those in their second submission?
13   and 3 are accurate or not?                                  13           MR. CARBONE: Okay. Object. Objection.
14                        (Witness peruses document.)            14   BY THE WITNESS:
15       A. I'm definitely not sure if number 3 is               15       A. I believe so.
16   accurate.                                                   16   BY MR. GILL:
17       Q. What about number 2?                                 17       Q. Prior to submitting those revised shop
18                        (Witness peruses document.)            18   drawings did Whitestone review the changes Yuanda made
19       A. Yes, it's accurate.                                  19   with respect to the WT-3 clerestory?
20       Q. What concerns, looking at Item 2, staying            20       A. Yes. It would be, I wouldn't say an
21   with Item 2, what concerns did Perkins Eastman previously   21   exhaustive review but yes, a brief review.
22   note in Submittal 084413-020-01 and 084413-020-02?          22       Q. Did Whitestone believe that Yuanda properly
23       A. They questioned the ability of the head              23   addressed Perkins Eastman's concerns on that second
24   anchor, its ability to accommodate the roof deflections.    24   submittal?
                                                       Page 75                                                          Page 77
 1       Q. Do you know whether Perkins Eastman provided          1       A. Yes.
 2   what its -- when its -- Strike that.                         2       Q. Do you recall whether Perkins Eastman's
 3           Those concerns or those comments were                3   review of the second submittal contained the same
 4   returned on -- Strike that.                                  4   comments or concerns?
 5           I want to avoid going through the whole              5          MR. CARBONE: As the first submittal?
 6   submittal process. I understand the submittal process,       6   BY MR. GILL:
 7   and I know you do.                                           7       Q. As the first submittal with respect to the
 8           So the comments from the architect were              8   WT-3 clerestory.
 9   returned after the first version submitted by Yuanda for     9       A. Yes.
10   the WT-3 clerestory; right?                                 10       Q. All the same comments and concerns were
11       A. Yes.                                                 11   there?
12       Q. And according to Perkins Eastman, it had             12       A. They were similar in nature.
13   comments or concerns regarding building movement;           13       Q. But the second submittal was approved with
14   correct?                                                    14   comments noted; correct?
15       A. Yes.                                                 15       A. Yes.
16       Q. Did Yuanda address those comments and                16       Q. And what does that mean to Whitestone that
17   concerns when it submitted the second version of those      17   they were -- the submittal was returned as with comments,
18   shop drawings?                                              18   approved with comments?
19          MR. CARBONE: Objection to form, and I'll be          19       A. The specific language is in the
20   happy to explain it to you, Adam. I'm not trying to         20   specifications, but my interpretation is that it's okay
21   obstruct you.                                               21   to proceed with fabrication so long as you address the
22          MR. GILL: Okay. Go ahead. Yeah, I                    22   minor comments.
23   understand.                                                 23       Q. Okay. Looking back at Exhibit 6, the third
24          MR. CARBONE: Okay. There were two                    24   page of the exhibit listed as Page 4 of 9 at the top, do

                                                                                                        20 (Pages 74 - 77)
                                               Veritext Legal Solutions
www.veritext.com                                                                                              888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 22 of 53


                                                        Page 78                                                           Page 80
 1   you know what this page represents?                           1        Q. Okay. Do you know if that information is
 2       A. Yes.                                                   2   correct and accurate as it's stated in this RFI response?
 3       Q. What is it?                                            3        A. No.
 4       A. This is the estimated roof deflections of the          4        Q. Did Whitestone, Whitestone itself do anything
 5   auditorium building.                                          5   to confirm whether that information was correct?
 6       Q. What -- who wrote the notes in the yellow              6        A. I recall asking if it's correct.
 7   boxes?                                                        7        Q. Who did you ask?
 8       A. The design team.                                       8        A. I can't remember if it was members of the
 9       Q. Whose handwritten notes are those? And I               9   design team or Sciame, but I know I asked a couple times.
10   mean specific person.                                        10        Q. Whitestone didn't do an independent
11       A. I don't know.                                         11   confirmation with its own engineers or find an engineer
12       Q. Okay. What information is included in that            12   to confirm it?
13   largest handwritten box kind of in the lower right           13        A. No.
14   quadrant?                                                    14        Q. And, for the record, it states, that box
15       A. The maximum deflections alone, D.                     15   states that the delta total is 3.4 inches. Do you know
16          MR. CARBONE: Could I -- could I just ask the          16   what that means?
17   witness because my copy is not the clearest copy, could      17        A. Yes.
18   you read what's there?                                       18        Q. What is it?
19             And with your permission, I have a blown           19        A. The deflection of the auditorium roof will
20   up copy of that page that I could show you, but I can't      20   deflect downwards 3.4 inches total.
21   really make out anything in that -- that larger --           21        Q. Do you have any idea how Perkins Eastman or
22   largest box.                                                 22   its engineers calculated that?
23          MR. GILL: I understand. I mean that was part          23        A. No idea.
24   of the copying process, so I understand. Yeah, I'm --        24        Q. Do you know if the information used to
                                                        Page 79                                                           Page 81
 1           MR. CARBONE: I'm not complaining. I'm not             1   calculate that was in the contract documents as they
 2   complaining about the copying process. I'm just               2   existed on December 31st, 2016?
 3   suggesting to you if it's important that we be able to        3           MR. CARBONE: Objection. Which contract are
 4   read it I believe I have a blown up page we might be able     4   you talking about?
 5   to use. That's all.                                           5           MR. GILL: I'm talking about the contract
 6           MR. GILL: I'm not going to have him read all          6   documents.
 7   of the handwritten notes, but please provide him with the     7           MR. CARBONE: Meaning contract documents of
 8   larger version. I'm fine with that.                           8   the purchase order or the contract documents between
 9           MR. CARBONE: Okay. Give me a second. I                9   Sciame and Whitestone? You referred to both earlier.
10   think I have it.                                             10           MR. GILL: I am referring to the drawings, the
11                        (Brief pause.)                          11   architectural, structural, architectural drawings,
12              Okay. I don't have a larger page, but I           12   structural drawings and the technical specifications.
13   have one that's much, much clearer, so I'm going to give     13           MR. CARBONE: That are part of the purchase
14   that -- I'm going to give that to the witness with your      14   order?
15   permission.                                                  15           MR. GILL: Okay. Let me withdraw the
16           MR. GILL: That's fine. Yes, you have my              16   question.
17   permission.                                                  17   BY MR. GILL:
18           MR. CARBONE: Here you go.                            18       Q. Are the architectural drawings and the
19           THE WITNESS: Thank you.                              19   structural drawings and the technical specifications that
20   BY MR. GILL:                                                 20   relate to the WT-3 clerestory the same in the contract
21       Q. Okay. And I believe you answered my question          21   between Sciame and Whitestone as they are between
22   which was that information in the -- that box provides       22   Whitestone and Yuanda?
23   the maximum deflection along column line B?                  23           MR. CARBONE: I'll object.
24       A. Yes.                                                  24

                                                                                                          21 (Pages 78 - 81)
                                                Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 23 of 53


                                                        Page 82                                                             Page 84
 1   BY MR. GILL:                                                  1       Q. Yeah. Do you know if the information that
 2        Q. Yes, please answer.                                   2   calculates this deflection would be on any structural
 3        A. I believe so.                                         3   drawing other than S003?
 4        Q. Do you know if this maximum deflection of 3.4         4       A. I can't answer that question.
 5   inches could be ascertained based on the information          5       Q. Do you know of any technical specification --
 6   contained in the architectural drawings, the structural       6   Or strike that.
 7   drawings or the technical specifications as they existed      7           Do you know of any specifications anywhere in
 8   on December 31st, 2016?                                       8   the project manual where the information could be
 9        A. I just need a minute to think about it.               9   obtained that would help calculate this deflection?
10        Q. That's fine. I'm not going to rush you. I            10       A. It would -- other than the specifications in
11   want you to -- I want the best answer that you can give      11   the structural drawings, like I said before, it would be,
12   on this.                                                     12   you know, a culmination of the architecturals, the
13        A. I understand. And you said a specific date?          13   structurals and the specifications. One would have to
14        Q. December 31st, 2016. And for reference, the          14   determine what applies to the specific area.
15   RFI was issued on January 23rd, 2017.                        15       Q. Do you know if it's in the structural steel
16                      (Brief pause.)                            16   specification?
17        A. I would say yes. However, it's the job of            17       A. I don't know.
18   the design team to specify that. Our assumptions of the      18       Q. Looking at the same page on Exhibit 6,
19   makeup of what's in that area needs to be confirmed by       19   there's a red box, sorry, a yellow box that says
20   the engineer of record. It would be a gross estimate         20   "estimated roof deflection." Do you see that?
21   which should not be relied upon.                             21       A. Yes.
22        Q. You started that answer by saying you believe        22       Q. And you previously said that that was written
23   it's yes. That you believe that in the architectural         23   by the design team?
24   drawings, the structural drawings and the technical          24       A. Yes.
                                                        Page 83                                                             Page 85
 1   specifications someone could have determined the maximum 1             Q. The note states that: "WSP noted that
 2   deflection of the 3.24, is that -- I want to make sure I   2      approximately 50 percent of SDL has already occurred, and
 3   got that right.                                            3      that figure can be reduced in the estimation of the total
 4       A. Yes, but I think it would be a gross                4      deflection." Do you know what that means?
 5   estimate. It would be negligent to use that -- those       5           A. Yeah, that 50 percent of the value -- the SDL
 6   values would need to be confirmed by the engineer of       6      value can be taken from these values, and that derives I
 7   record --                                                  7      would say a new estimated roof deflection.
 8       Q. Where --                                            8           Q. What does SDL stand for?
 9       A. -- in my opinion.                                   9           A. I don't know.
10       Q. Where in the architectural drawings, the           10           Q. So do you know what that means with respect
11   structural drawings or the technical specifications would 11      to the clerestory as Yuanda designed and fabricated it?
12   one get all of the information if needed, that person     12           A. No.
13   needed, to come up with this calculation?                 13           Q. Do you know what that means with respect to
14       A. It would be a culmination of all those -- a        14      the clerestory as Whitestone installed it?
15   review of all those documents.                            15           A. Not with certainty.
16       Q. You mentioned earlier that there was a             16           Q. What is your inclination of what it means
17   drawing S003. Would it be on that drawing?                17      with respect to the clerestory as installed?
18       A. Yes.                                               18              MR. CARBONE: Objection.
19       Q. Do you know if it would be in other                19      BY THE WITNESS:
20   structural drawings?                                      20           A. My interpretation is this SDL, the value
21       A. It could be, yes.                                  21      is the amount that the buildings would deflect under the
22       Q. You don't know one way or another?                 22      construction process when concrete's applied to the
23       A. Could you ask the question again so I could        23      slabs, when all the steel's erected, so on and so forth
24   answer it better?                                         24      and the facade's erected.

                                                                                                           22 (Pages 82 - 85)
                                                Veritext Legal Solutions
www.veritext.com                                                                                                 888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 24 of 53


                                                         Page 86                                                            Page 88
 1   BY MR. GILL:                                                   1        A. I don't know. If I could look at the
 2       Q. How does that impact the installation or                2   original document, I could confirm.
 3   Whitestone's installation of the clerestory?                   3        Q. Well, in the lower right-hand corner, there's
 4       A. I need to think about it for a second.                  4   a note that says WT 1, 3 and 8 all first review 2014-10-9
 5                       (Brief pause.)                             5   Submittal 084413-020-01?
 6           I believe the only consequence would be or             6        A. I see that.
 7   the only factor that would affect the installation of the      7        Q. So this is the first submittal; right, with a
 8   WT-3 clerestory would be -- it's a timing thing. It must       8   copy?
 9   be installed after everything above is installed. When         9        A. Yeah, it's a sheet copied and pasted to the
10   the SDL occurs, the facade should be installed                10   back of this file.
11   afterwards. That's -- that's my interpretation of it.         11        Q. It's one page. It's D331 of that entire
12       Q. If you can turn to -- I believe it's the next          12   submittal. I'm not saying it's the entire submittal but
13   page. There's a couple of drawings. It's Page 5 of 9 at       13   it's one page of it?
14   the top of this document.                                     14            MR. CARBONE: When you're referring to the
15       A. Yes.                                                   15   entire submittal, are you talking about Submittal 1, are
16       Q. It's listed or labeled as ASK 266. What is             16   you talking about Submittal 2?
17   an ASK?                                                       17            MR. GILL: I'm talking about Submittal 1 as
18       A. An architectural sketch.                               18   it's referred to in the document.
19       Q. Do you know who created this ASK?                      19            MR. CARBONE: Object. Objection.
20       A. The design team.                                       20   BY THE WITNESS:
21       Q. Did -- did the drawings, architectural,                21        A. Yeah, the only reason why I can't 100 percent
22   structural drawings, received, that Whitestone received       22   confirm without looking at the 01 is because it's just a
23   from Sciame of Perkins Eastman include any pen details        23   page that's copied to the back of it. I don't know if
24   for the WT-3 clerestory?                                      24   they added these comments. I know it's the same color,
                                                         Page 87                                                            Page 89
 1       A. Yes.                                                    1   but I just don't know.
 2       Q. Did they -- did those details -- were those             2   BY MR. GILL:
 3   included -- Strike that.                                       3       Q. Okay.
 4           And for clarification, those were included             4       A. If I looked at the other one, I could say yes
 5   prior to the fabrication and installation?                     5   definitely. That's all I'm saying.
 6       A. The contract details you're referring to?               6       Q. So if you look at the note in the middle of
 7       Q. Yes.                                                    7   the page, it says: "Bottom of this connection." It goes
 8       A. Yes.                                                    8   on from there, but then there's a break in the second
 9       Q. Did Yuanda provide assembly and connection              9   line. It says or second note that says: "See
10   details with its submittal for the WT-3 clerestory?           10   deflections of roof beam." Do you see that?
11       A. Yes.                                                   11           MR. CARBONE: Just -- Mr. Gill, you said
12       Q. If you could turn to the last page of this             12   bottom of this connection. It says: "Bottom of this
13   exhibit. Do you recognize that document?                      13   condition." I think you misread it.
14       A. Yes.                                                   14           MR. GILL: Thank you for correcting me.
15       Q. What is this document or this page?                    15   BY MR. GILL:
16       A. It's page D331.                                        16       Q. Do you see the second note that says: "See
17       Q. Of what?                                               17   deflections of roof beam"?
18       A. Of the Yuanda project shop drawings.                   18       A. Yes.
19       Q. Of Submittal 1 of the shop drawings; correct?          19       Q. When Whitestone received this submittal back,
20       A. Yes, 01, yes.                                          20   what did it do, if anything, regarding that comment about
21       Q. And this page includes the Perkins Eastman             21   deflections of the roof beam?
22   comments at the time that Perkins Eastman returned it to      22       A. I don't know.
23   Sciame and Sciame returned it to Whitestone; is that          23       Q. Did Whitestone undertake any investigation
24   correct?                                                      24   into the deflection of the roof beam?

                                                                                                           23 (Pages 86 - 89)
                                                 Veritext Legal Solutions
www.veritext.com                                                                                                 888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 25 of 53


                                                       Page 90                                                           Page 92
 1       A. I don't know.                                         1   all. Can you try that again?
 2       Q. Did Whitestone provide any additional                 2            THE REPORTER: Sure.
 3   information to Yuanda regarding deflections of the roof      3            MR. GILL: It was -- it's not going to work.
 4   beam?                                                        4   I'll try and rephrase it. I'll try and rephrase it.
 5       A. No. We would rely upon Yuanda to ask that             5            THE REPORTER: Am I -- can you not hear me
 6   question to us.                                              6   or --
 7       Q. If this note were not on the -- Strike that.          7            MR. GILL: There's an echo.
 8            If Perkins Eastman removed this note when it        8            THE REPORTER: There's an echo. I'm going to
 9   returned the -- its comments to the second submittal,        9   go on mute then. Sorry about that.
10   does that have any importance to Whitestone with respect    10            MR. CARBONE: It's like you have a
11   to this detail?                                             11   reverberator
12           MR. CARBONE: Objection.                             12            THE REPORTER: Okay.
13   BY THE WITNESS:                                             13   BY MR. GILL:
14       A. Would you mind repeating that, please.               14         Q. Did this ASK, the issuance of this ASK 266
15   BY MR. GILL:                                                15   change the requirements of the subcontract between Sciame
16       Q. Yeah. If the second submittal of this                16   and Whitestone with respect to this clerestory system,
17   detail --                                                   17   the installation of the clerestory system?
18       A. Okay.                                                18            MR. CARBONE: Objection.
19       Q. -- was returned from Perkins Eastman with            19   BY THE WITNESS:
20   comments and that note on this detail that says: "See       20         A. I don't believe so.
21   deflection of roof beam" were no longer on this detail,     21   BY MR. GILL:
22   would that have any impact on Whitestone or what would      22         Q. Did Perkins Eastman ever issue a formal
23   that mean to Whitestone, if anything?                       23   modification to the architectural or structural drawings
24       A. I don't believe it would have an impact.             24   that incorporated this detail?
                                                       Page 91                                                           Page 93
 1       Q. Okay. Would the roof beam deflection still            1       A. No. It existed from the first day.
 2   be a cause for concern if that note were no longer on        2       Q. What do you mean it existed from the first
 3   this drawing?                                                3   day?
 4           MR. CARBONE: Objection.                              4       A. The general design and assembly of this head
 5   BY THE WITNESS:                                              5   detail where you see the brown lines and, yeah, the brown
 6       A. I'm sorry. Can you say it one more time,              6   lines and the anchor attachment point is very similar to
 7   please.                                                      7   what's shown on the contract documents.
 8   BY MR. GILL:                                                 8       Q. It's very similar but they have a larger
 9       Q. Would roof beam deflection be a cause for             9   movement slot, doesn't it?
10   concern after Submittal 2 was returned if that note was     10       A. There is a movement slot. That's all I can
11   removed?                                                    11   say. I don't know if it's bigger or smaller or the same,
12       A. I don't believe so.                                  12   but there is a movement slot there.
13       Q. Referring back to the ASK in this Exhibit 6,         13       Q. Okay. In 2017 did Sciame and Whitestone have
14   does this ASK revise the -- revise or otherwise alter the   14   e-mail correspondence regarding RFI 1130?
15   agreement between Whitestone and Sciame with respect to     15       A. Can you repeat that once?
16   how Whitestone was going to install the WT-3 clerestory?    16       Q. In 2017 did Sciame and Whitestone have e-mail
17           MR. CARBONE: Objection.                             17   correspondence that discussed RFI 1130?
18   BY THE WITNESS:                                             18       A. Which is Exhibit 6?
19       A. I'm sorry I keep asking you to repeat but            19       Q. Correct, Exhibit 6.
20   could you repeat it just a little bit slower?               20       A. Yes.
21           MR. GILL: Can you read that back, please.           21       Q. In 2017 did Whitestone have correspondence
22                       (Requested portion of the               22   with Perkins Eastman regarding RFI 1130?
23                       record read.)                           23       A. I don't believe so.
24             I'm sorry. We could not understand you at         24       Q. In 2017 did Whitestone have internal e-mail

                                                                                                         24 (Pages 90 - 93)
                                               Veritext Legal Solutions
www.veritext.com                                                                                              888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 26 of 53


                                                       Page 94                                                            Page 96
 1   correspondence regarding RFI 1130?                           1       Q. Is that the first date that this PCO was
 2         A. It could be, but I'm not too sure.                  2   issued to Sciame?
 3         Q. Did Whitestone have meetings where response         3       A. As far as I'm aware, yes.
 4   to RFI 1130 was discussed?                                   4       Q. What, if anything, did Whitestone do between
 5         A. Yes.                                                5   January 30th, 2017 when it received the RFI response and
 6         Q. Are there meeting minutes or notes of those         6   November 27th, 2018 with respect to the WT-3 clerestory?
 7   meetings?                                                    7       A. Whitestone and Yuanda worked on a remediation
 8         A. No.                                                 8   concept.
 9            MR. GILL: For the record, I requested               9       Q. Yuanda was a collaborative partner in that
10   repeatedly for e-mails you produce regarding RFI 1130 in    10   endeavor?
11   2017 and they have not --                                   11       A. Yes.
12           MR. CARBONE: Well, I'll take -- I'll take           12       Q. When did Whitestone decide to submit this
13   what is, I am assuming is your additional request now.      13   proposed Change Order 98?
14   I'll take it under advisement. My understanding is          14       A. I'm unaware of a specific date or time.
15   everything you requested was produced, but I will bring     15       Q. Was there a reason why it was not issued
16   it up with Mr. Kushner and Mr. Rodriguez.                   16   prior to November of 2018?
17           MR. GILL: Mr. Kushner informed me at the end        17       A. What I think would be a reasonable reason is
18   of December that he would produce -- that previously only   18   that we were working on the actual remediation. We
19   documents from January 1st, 2018 were produced, and we      19   didn't know exactly what we were going to do, and once we
20   came to an agreement that if documents back to              20   got a better idea of what the actual requirements would
21   January 1st, 2017 were produced regarding the proposed      21   be to complete the remediation, that's when we -- we
22   Change Order RFI 1130, roof deflection and one other        22   submitted it. We were able to quantify, you know, all
23   issue that I can't recall, that would satisfy the           23   the numbers you see here.
24   production, but no production has been forthcoming at       24       Q. Okay. Who created this document Exhibit 7?
                                                       Page 95                                                            Page 97
 1   this point. I'm just putting it on the record.               1   Strike that.
 2           MR. CARBONE: All right. Well, I'm not going          2           There are drawings and attachments and things
 3   to -- I'm not privy to the intimacy of whatever              3   like that. So with respect to the first five to six
 4   agreements you reached with Mr. Kushner, and to the          4   pages up to WCC794, who created that portion of the
 5   extent you feel that Mr. Kushner or my office has not        5   document?
 6   appropriately responded, I'm sure you'll address it, but     6           MR. CARBONE: What pages -- 0791 through?
 7   we could also have conversations off the record, and if      7           MR. GILL: 94.
 8   there's something missing that we actually have that         8           MR. CARBONE: Thank you.
 9   you're entitled to, I'm certainly sure we'll produce it.     9   BY THE WITNESS:
10   BY MR. GILL:                                                10       A. I'm pretty sure I did.
11       Q. Are you familiar with the proposed change            11   BY MR. GILL:
12   order that Whitestone issued for the WT-3 clerestory?       12       Q. Okay.
13       A. Yes.                                                 13       A. Except for the -- the values that I -- that I
14       Q. Are you familiar with when Whitestone issued         14   got for the second page were from Metro-Tech Erector's
15   that proposed change order?                                 15   Corp., but I'm pretty sure I created the first page, the
16       A. If I saw the document, I could tell you the          16   second page, the third page, and I most likely had a hand
17   date.                                                       17   in the fourth page as well.
18       Q. Okay. If you can look at Exhibit 7.                  18       Q. Okay. Whitestone created the fourth page
19       A. Okay.                                                19   though which is the narrative; right? Is that correct?
20       Q. What is Exhibit 7?                                   20       A. I said yes.
21       A. This is Whitestone's PCO number 90.                  21       Q. Oh, I didn't hear you. Sorry.
22       Q. And you see the date in the upper third              22           Was there anyone who was not an employee of
23   right-hand side of November 27th, 2018? Do you see that?    23   Whitestone who helped draft the narrative that's on Page
24       A. Yes.                                                 24   4 of this?

                                                                                                         25 (Pages 94 - 97)
                                               Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 27 of 53


                                                       Page 98                                                         Page 100
 1       A. No.                                                   1           MR. GILL: Okay.
 2       Q. Okay. Were the statements that are included           2           MR. CARBONE: -- you know, if it's correct?
 3   on Page 4 true and correct when this was submitted on        3   BY MR. GILL:
 4   November 27th, 2018?                                         4       Q. The remainder of that statement after design
 5       A. To the best of my knowledge, yes.                     5   criteria continues and says: "Between the auditorium and
 6       Q. Does Whitestone stand by the correctness of           6   academic building after the facade was fabricated and
 7   those statements today?                                      7   installed per MCM submittals causing WCC's PCO number
 8       A. Yes.                                                  8   098."
 9       Q. The introductory paragraph says, in the               9       A. Right. So what was the question?
10   second sentence on the second line that the "Remediation    10       Q. Do you stand by or the -- that statement was
11   to existing facade was caused by omission of new            11   correct when you made it on November 27th, 2018?
12   auditorium roof deflection criteria prior to MCN."          12       A. Yeah.
13           MR. CARBONE: Wait. You left out the word            13       Q. And you stand --
14   design but that's okay. You were close enough.              14       A. Yes.
15           MR. GILL: I do that often. Sorry. Thank you         15       Q. -- by that today?
16   for correcting me.                                          16       A. Yes, sir.
17   BY MR. GILL:                                                17       Q. Item number 4, the last sentence Whitestone
18       Q. So with the insertion of design before               18   states: "If fabrication's not made strictly in
19   criteria, that's what this says; isn't that correct?        19   accordance with corrections noted, the items shall be
20       A. Yes.                                                 20   rejected in the field and the contractor will be required
21       Q. And you believed on November 27th that that          21   to replace such work in accordance with corrected
22   was a correct statement?                                    22   submittals and at their own expense." That is -- what
23       A. Yes.                                                 23   does that statement refer to? Strike that. Let me ask a
24       Q. And you believe today that's a correct               24   different way.
                                                       Page 99                                                         Page 101
 1   statement?                                                1              What is the basis of making that statement?
 2       A. Yes.                                               2           A. My interpretation of this statement is the
 3       Q. And not to beat a dead horse, but that             3      shop drawings were returned made corrections noted, and
 4   omission was -- that information was supposed to come     4      there are notes on it that the vendor is required to
 5   from whom?                                                5      fabricate in accordance with those corrections noted
 6       A. The design team.                                   6      in --
 7       Q. So in item fact or note number 1, the second       7           Q. Right.
 8   line, second sentence it says: "The submittals clearly    8           A. -- this sentence.
 9   detail capacity of system to accommodate movement." What 9            Q. Where is that -- that comes from somewhere.
10   submittals -- Strike that.                               10      It sounds like it comes from somewhere, but where does it
11            You're referring to Submittal 1 and 2 of the    11      come from?
12   Yuanda shop drawings; correct?                           12           A. It comes from the project specifications.
13       A. Yes. Most specifically 2, the second one.         13           Q. Okay. Did Whitestone inspect the components
14       Q. Okay. And when you made that statement in         14      that Yuanda fabricated and delivered for the WT-3
15   November of 2018, that was a correct statement?          15      clerestory prior to installing those components?
16       A. Yes.                                              16           A. Yes.
17       Q. And you stand by that statement today?            17           Q. When Whitestone inspected those components,
18       A. Yes, I do.                                        18      did those components comply with what was shown in the
19       Q. Looking at number 3, it says that: "RFI           19      shop drawings?
20   returned January 30th, 2017 issued new relative movement 20           A. Yes, except for the base condition. That
21   design criteria." Was that statement correct in November 21      was --
22   2018?                                                    22           Q. And the base -- sorry. Go ahead.
23           MR. CARBONE: Could you just finish reading       23           A. That was -- that was resolved, ultimately
24   that statement if you're going to ask him --             24      resolved.

                                                                                                       26 (Pages 98 - 101)
                                               Veritext Legal Solutions
www.veritext.com                                                                                              888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 28 of 53


                                                       Page 102                                                         Page 104
 1       Q. And just so we're clear, the base condition,           1   rejected at any time before the architect issued its
 2   the sill condition that we discussed earlier in that NCR      2   response in RFI 1130?
 3   report, does that have any impact on building movement?       3       A. Yes.
 4       A. Yes and no depending on the original design.           4       Q. Okay. When was that?
 5       Q. Was that a complaint that Sciame or the owner          5       A. I don't know the date specifically, but it
 6   or the architect raised with the RFI or after? And I'm        6   was a result of trying to resolve the superstructures
 7   talking about did they raise the issue of this sill           7   report NCR.
 8   condition with RFI 1130 or after?                             8       Q. Was Yuanda informed that the WT-3 clerestory
 9           MR. CARBONE: Could you just repeat that for           9   was rejected for that reason before RFI 1130 was issued?
10   me, please. I'm sorry. I didn't quite follow you.            10       A. I don't know.
11   BY MR. GILL:                                                 11           MR. GILL: I'd like to take another break,
12       Q. The base or the sill condition, was that a            12   brief break. Five minutes, is that okay?
13   concern with respect to building movement that Sciame,       13           MR. CARBONE: That's fine.
14   the owner or the architect raised in RFI 1130 or at some     14           THE VIDEOGRAPHER: Off the record at 12:36.
15   point after?                                                 15                      (WHEREUPON, a break was
16       A. I believe it was before.                              16                      taken.)
17       Q. Okay. I just want to limit what we're                 17             We are back on the record at 12:47.
18   talking about. We're talking about the head condition of     18   BY MR. GILL:
19   the clerestory; right? Strike that.                          19       Q. Okay. Mr. Dearth, if you could look at
20            The dispute between Whitestone and Sciame and       20   Exhibit 8, Defendant's Exhibit 8 which, for the record,
21   between Whitestone and Yuanda only deals with the head       21   is an e-mail from Michael Pardee to a number of people
22   condition; is that correct?                                  22   including the deponent on May 3rd, 2019. Do you
23       A. Yes.                                                  23   recognize this document?
24       Q. Did anyone including Sciame reject any                24       A. Yes.
                                                       Page 103                                                         Page 105
 1   element or component of the clerestory system before          1       Q. Is this the first communication from Sciame
 2   Whitestone installed it?                                      2   to Whitestone where Sciame rejected the proposed Change
 3        A. Before installation, no.                              3   Order Number 98?
 4        Q. Did anyone including Sciame or the architect          4       A. Yes.
 5   reject any element or component of the clerestory before      5           MR. CARBONE: Could you hold on for one
 6   it issued the response to RFI 1130?                           6   second?
 7        A. Issuance of 1130, yes.                                7           MR. GILL: Yeah.
 8        Q. Who rejected it?                                      8           MR. CARBONE: For some reason I may not have
 9        A. It was brought to our attention in                    9   gotten Exhibit 8. Hold on. My apologies. Here it is.
10   superstructures report 8404, I believe or -- it's written    10   BY MR. GILL:
11   down somewhere. I think it's 8404.                           11       Q. Is this the first communication that
12        Q. Okay. Just so I'm clear, the head condition,         12   Whitestone received from Sciame where Sciame directed
13   the building movement that's accommodated in the head        13   Whitestone to proceed with repairs to the WT-3
14   condition was raised as a concern in the superstructures     14   clerestory?
15   report which may be 8404?                                    15       A. I don't believe so.
16        A. The head condition, no.                              16       Q. Okay. And there were -- you did testify
17        Q. Okay.                                                17   earlier that there was -- I don't recall if you testified
18        A. The base, yes.                                       18   earlier whether there was earlier direction or rejection,
19        Q. Okay. Just the head condition I'm talking            19   but how much -- how far in advance of May 3rd, 2019 did
20   about though. Was any element regarding the head             20   Sciame direct Whitestone to proceed with repairs?
21   condition rejected -- Strike that. Let me ask a              21       A. I'm not too sure. It was before, and there
22   different way.                                               22   was like a lot of verbal back and forth.
23           Was any element with respect to the head             23       Q. Is there anything in writing from Sciame
24   condition being able to accommodate building movement        24   where they formally directed Whitestone to proceed with

                                                                                                      27 (Pages 102 - 105)
                                                Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 29 of 53


                                                     Page 106                                                           Page 108
 1   repairs?                                                     1   is that this is remedial work which is believed to be
 2        A. I'm not sure.                                        2   Whitestone's responsibility and not the design change
 3        Q. The prior e-mail or the prior communication          3   warranty and change order to Whitestone." Do you see
 4   where they directed Whitestone to proceed with repairs,      4   that?
 5   is that the same time they indicated that the clerestory     5        A. Yes, I do.
 6   as installed was rejected?                                   6        Q. Do you agree with Sciame that this is -- the
 7        A. It would be sometime after that.                     7   work to the WT-3 clerestory is remedial work?
 8        Q. Okay. And I just want to make sure because I         8        A. I agree that it's remedial work because of
 9   don't know if I have seen the communication where Sciame     9   the design change.
10   directed Whitestone to make repairs for the first time.     10        Q. Do you agree that this is warranty work or
11   When Sciame -- so I understand your testimony, when         11   punch list work?
12   Sciame directed repairs made to the WT-3 clerestory, that   12        A. No.
13   was not the same time they rejected the clerestory as       13        Q. And I take it then based on your statement
14   installed, if I understand you correctly?                   14   that it's remedial work only because there was a design
15        A. Would you mind saying that one more time,           15   change you disagree with the remainder of that sentence
16   please.                                                     16   that believe to be Whitestone's responsibility and not a
17        Q. Sure. Based on your last answer, it sounded         17   design change? Whitestone disagrees with that; is that
18   like at -- when Sciame first directed Whitestone to make    18   correct?
19   repairs, that was not the same time that Sciame rejected    19        A. Yes.
20   the as-installed clerestory?                                20        Q. If you can look at Exhibit 9 which is titled:
21        A. No, it was not the same time.                       21   "Notice of Dispute" dated May 3rd, 2019. What is this
22        Q. Okay. And did the rejection come before or          22   document?
23   after the direction to make repairs?                        23        A. Notice of dispute.
24        A. The rejection of this PCO?                          24        Q. What's the purpose of the notice of dispute?
                                                     Page 107                                                           Page 109
 1       Q. No, the rejection of the clerestory as                1       A. The purpose of this notice of dispute is
 2   installed.                                                   2   disputing Sciame's rejection of the validity of the
 3       A. That came before this --                              3   change order.
 4       Q. Right.                                                4       Q. It's disputing the prior Exhibit 8; is that
 5       A. -- the -- Exhibit 8.                                  5   correct?
 6       Q. Right. When did the rejection of the                  6       A. Yes.
 7   clerestory as installed come relative to or with respect     7       Q. Were the statements made in this notice of
 8   to when Sciame directed Whitestone to make repairs?          8   dispute correct when Whitestone made them on May 3rd,
 9       A. Sometime afterward.                                   9   2019?
10       Q. So I -- and I'm not trying to belabor this.          10       A. Yes.
11   I just want to make sure I understand the time line.        11       Q. Does Whitestone stand by the statements today
12       A. Okay.                                                12   as being true and accurate and correct of the
13       Q. At some time Sciame directed Whitestone to           13   statements -- Strike that. That was a terrible question.
14   make repairs?                                               14   Sorry.
15       A. Yes.                                                 15            Does Whitestone stand by the statements as
16       Q. At some point after that they then formally          16   true and correct that are included in this notice of
17   or informally rejected the as-installed clerestory?         17   dispute today?
18       A. Yeah. Yes, that -- I think so.                       18       A. Yes.
19       Q. And then even further -- later is when they          19       Q. If you can look at Exhibit 10, please. For
20   rejected the proposed change order in this e-mail?          20   the record, it is titled "Description of Dispute." It's
21       A. Definitely the last one, yes.                        21   a letter from Whitestone dated May 6, 2019. What is this
22       Q. In the first paragraph of this e-mail, the           22   document?
23   second sentence states: "Based on the attached              23       A. It's a description of dispute.
24   information from the architect, our collective position     24       Q. What does that mean?

                                                                                                      28 (Pages 106 - 109)
                                              Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 30 of 53


                                                               Page 110                                                        Page 112
 1     A.     The description of dispute further defines,                  1       Q. Does Whitestone believe that Yuanda was
 2 hence the word description, of the notice of dispute of                 2   responsible for any changes to the deflection criteria?
 3 why we believe that their false rejection of Exhibit 8                  3       A. No. Specifically related to the building
 4 where PCO 98 is rejected.                                               4   movements. Add that to the end of that statement.
 5     Q.     Do you know who created the first three pages                5       Q. That's fine. And just so we're clear, based
 6 of this which are labeled YUANDA33306 through 33308?                    6   on what you just said, the altered design criteria only
 7     A.     Yes.                                                         7   related to building movement; right? Let me back up.
 8     Q.     Who created it?                                              8            There are deflections -- deflection
 9     A.     Philip Carvelas.                                             9   requirements for building components including the WT-3
10     Q.     Did you take any part in creating this                      10   clerestory because of building weight, because of wind
11 document?                                                              11   loads, things like that; right? The clerestory must
12     A.     I believe so, yes.                                          12   accommodate movement within its framework; is that
13     Q.     Were the statements contained in this Exhibit               13   accurate?
14 10 true and correct when Whitestone submitted it to                    14           MR. CARBONE: Objection.
15 Sciame on May 6, 2019?                                                 15   BY MR. GILL:
16     A.     Yes.                                                        16       Q. Is that accurate?
17     Q.     As of today, does Whitestone stand by the                   17       A. Yes.
18 statements as true and correct that are contained in this              18       Q. Okay. Those movements are different from
19 exhibit?                                                               19   building movements; correct?
20     A.     Yes.                                                        20           MR. CARBONE: Objection.
21     Q.     If you look at the second paragraph, it                     21   BY THE WITNESS:
22 states: "Whitestone's and Yuanda's respective installed                22       A. Can you explain how those two sentences
23 WT-3 clerestory work is compliant with 084413-020-02 MCM               23   relate --
24 which is in turn compliant with the contract documents."               24   BY MR. GILL:
                                                               Page 111                                                        Page 113
 1   Was that statement correct when it was made on                        1       Q. Yeah.
 2   May 6, 2019?                                                          2       A. -- as you see it?
 3       A. Yes.                                                           3       Q. Yeah. The clerestory needs to accommodate
 4       Q. That statement is correct today?                               4   movement because of forces of wind or side loads;
 5       A. I believe so, yes.                                             5   correct?
 6       Q. Whitestone is of the opinion that Yuanda's                     6       A. Yes.
 7   WT-3 clerestory work is compliant with that submittal                 7       Q. The clerestory also needs to accommodate
 8   which is in turn compliant with the contract documents?               8   movement of different building elements, the structural
 9       A. Yes.                                                           9   steel relative to the clerestory; correct?
10       Q. In the third paragraph, Whitestone states                     10       A. Yes.
11   that: "Whitestone and Yuanda mutually agree that the                 11       Q. And those are two different kinds of
12   design team changed the contract deflection criteria                 12   movement? Even though they're deflections, they're two
13   noted on S-003- or .00 when they issued RFI 1130 response            13   different deflections?
14   in 2017 and after the 084413-020-02 MCM work was                     14       A. Agreed.
15   fabricated and installed." Was that statement true and               15       Q. Yuanda was responsible for designing the
16   correct when it was made or that portion of that sentence            16   deflection within the clerestory itself because of wind
17   true and correct when it was made on May 6, 2019?                    17   loads or side loads and things like that?
18       A. Yes.                                                          18           MR. CARBONE: Objection.
19       Q. Is that still correct today?                                  19   BY MR. GILL:
20       A. Yes.                                                          20       Q. Is that accurate?
21       Q. And as we've discussed, the design team that                  21       A. It's -- it's accurate, but they also need to
22   changed the deflection criteria was Perkins Eastman or               22   comply with the other movements we were discussing, the
23   the engineer of record; correct?                                     23   building movements as well, but that is part of it, yes.
24       A. Yes.                                                          24       Q. I understand. Did Yuanda do anything --

                                                                                                              29 (Pages 110 - 113)
                                                        Veritext Legal Solutions
www.veritext.com                                                                                                      888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 31 of 53


                                                       Page 114                                                                   Page 116
 1   Strike that.                                                  1     Q.    Okay. What would have occurred if Submittal
 2           Was Yuanda responsible in any way for the             2 084413-020-02 had been returned from Perkins Eastman with
 3   design deflection criteria with respect to building           3 a revise and resubmit note?
 4   movement after December 31st, 2016?                           4          MR. CARBONE: Objection.
 5          MR. CARBONE: Objection.                                5 BY THE WITNESS:
 6   BY THE WITNESS:                                               6     A.    Is it relating to this issue specifically?
 7       A. I don't believe so.                                    7 BY MR. GILL:
 8   BY MR. GILL:                                                  8     Q.    Pardon?
 9       Q. With respect to Submittal 2 of the shop                9     A.    Is it relating to this issue specifically
10   drawing --                                                   10 or a work order change?
11       A. Excuse me. I'm sorry to interrupt you.                11     Q.    With respect -- well, no. What would the
12   Unless their system impacted the building's structure.       12 procedure be after Perkins Eastman returned a -- this
13   They would have to relay that information to the engineer    13 submittal with a revise and resubmit direction?
14   of record, and then the design criteria may or may not be    14     A.    There would ultimately be another submittal
15   modified from there.                                         15 made, a third revision. If it was rejected on the basis
16       Q. As far as you know, did the WT-3 clerestory           16 of this deflection issue, there would be an RFI generated
17   as designed modify the building's structural criteria?       17 by Yuanda to specify what these requirements were.
18       A. As far as I'm --                                      18 That's how I see it.
19          MR. CARBONE: Objection.                               19     Q.    Does Whitestone have reason to doubt that
20          THE WITNESS: I'm sorry.                               20 Yuanda would create a third submittal to answer a revise
21          MR. CARBONE: No, I objected. You could                21 and resubmit notation from the architect?
22   answer.                                                      22          MR. CARBONE: Objection.
23   BY THE WITNESS:                                              23 BY THE WITNESS:
24       A. As far as I'm aware, no.                              24     A.    Yeah, I don't quite understand what you're

                                                       Page 115                                                                   Page 117
 1                                                                 1   getting at.
 2   BY MR. GILL:                                                  2   BY MR. GILL:
 3       Q. This third paragraph in Exhibit 10, I'm not            3       Q. Do you -- do you have any reason to doubt
 4   going to read the whole thing but -- and feel free to         4   that Yuanda would provide the submittal as required?
 5   read it to yourself -- it talks about a revise and            5           MR. CARBONE: Objection.
 6   resubmit direction regarding the submittal and any new        6   BY THE WITNESS:
 7   design features. Do you see that?                             7       A. No. I believe they would provide what we
 8       A. Yes.                                                   8   asked for.
 9       Q. Does Whitestone have an opinion about whether          9   BY MR. GILL:
10   the Submittal 2 should have been returned as a revised       10       Q. On the first page of Exhibit 10, the last
11   and resubmit rather than a with comments noted?              11   paragraph is entirely bolded and underlined. Do you know
12           MR. CARBONE: Objection.                              12   why Whitestone did that? Obviously it's for emphasis,
13   BY THE WITNESS:                                              13   but what was the purpose of emphasizing the entire
14       A. Would you mind repeating that one more time?          14   paragraph?
15   I'm sorry.                                                   15       A. I think like you said, just for emphasis.
16   BY MR. GILL:                                                 16   I'm not really too sure why other than that.
17       Q. Does Whitestone have an opinion about whether         17       Q. If you turn to the second page, the first
18   Perkins Eastman should have returned Submittal 2 with the    18   paragraph, it refers to NCR Report Number 4 referencing
19   note of revise and resubmit rather than returning it with    19   the -- referenced in Sciame's e-mail, and that e-mail is
20   a make corrections noted?                                    20   Exhibit 8, and that talks about the starter sill. Is
21           MR. CARBONE: Objection.                              21   that the starter sill we talked about earlier?
22   BY THE WITNESS:                                              22       A. Yes.
23       A. I believe so, yes.                                    23       Q. Do you agree with -- Strike that.
24   BY MR. GILL:                                                 24            Was the last sentence of that paragraph, that

                                                                                                              30 (Pages 114 - 117)
                                                Veritext Legal Solutions
www.veritext.com                                                                                                            888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 32 of 53


                                                      Page 118                                                          Page 120
 1   "besides NCR Item Number 4 is not relevant to                1   documents.
 2   Whitestone's PCO 098," was that true and correct when the    2       Q. Do you see on the bottom of the second page
 3   statement was made on May 6, 2019?                           3   and going on to the third page Whitestone quotes
 4       A. Yes.                                                  4   extensively from a response from Yuanda? Do you see
 5       Q. Is that true and correct today?                       5   that?
 6       A. Yes.                                                  6       A. Yeah. Which portion?
 7       Q. If you go down to the fourth paragraph on             7       Q. I'm just referring in general to it. There's
 8   Page 2, the first half of that first sentence states that    8   a comment: "The lower excerpts of Yuanda's commentary to
 9   "084413-020-02 MCN is detailed in accordance with the        9   this matter," and then there is four paragraphs that are
10   design criteria noted on S/003.00." Do you see that?        10   quoted directly. Do you see those?
11       A. Yes.                                                 11       A. Yes.
12       Q. Was that a true and correct statement when           12       Q. When Whitestone submitted this description of
13   this notice -- description of view was submitted?           13   dispute to Sciame, did Whitestone accept as true and
14       A. To the best of my knowledge, yes.                    14   correct Yuanda's commentary as stated in this description
15       Q. That continues and says: "And until the 2019         15   of dispute?
16   RFI 1130 response after the MCN work was fabricated and     16          MR. CARBONE: Objection.
17   installed no other deflection criteria has been issued."    17   BY THE WITNESS:
18   Was that statement true and correct when this description   18       A. I believe so, yes.
19   of dispute was issued in 2019?                              19   BY MR. GILL:
20           MR. CARBONE: Before he answers, could you           20       Q. Whitestone wouldn't pass along an analysis or
21   just -- are we in the fourth paragraph?                     21   information that it believed to be incorrect; is that
22           MR. GILL: Yeah.                                     22   accurate?
23           MR. CARBONE: Where are you reading? Where           23       A. Yes.
24   are you reading from, which sentence?                       24       Q. If you look at the first full paragraph on
                                                      Page 119                                                          Page 121
 1          MR. GILL: The first sentence. That was the            1   the third page -- and this is part of the quoted analysis
 2   second half of the first sentence on lines 1 and 2 of the    2   from Yuanda. If you look at the second -- Strike that.
 3   fourth paragraph.                                            3   The last sentence of that first full paragraph --
 4          MR. CARBONE: Okay. "After the MCN work was            4        A. Of which -- which page?
 5   fabricated and installed no other deflection criteria has    5        Q. Sorry.
 6   been issued."                                                6        A. 308?
 7          MR. GILL: Correct.                                    7        Q. The third page of the exhibit which is 33308.
 8          MR. CARBONE: Okay. Thank you.                         8        A. Okay. Whereabouts?
 9   BY MR. GILL:                                                 9        Q. The first full paragraph on that page which
10       Q. Was that second half of the sentence true and        10   is still Yuanda's commentary or analysis.
11   correct when it was made in May 2019?                       11        A. Yes.
12       A. Yes.                                                 12        Q. The last sentence of that paragraph, do you
13       Q. Is it true and correct today?                        13   see that Yuanda states: "The deformation should have
14       A. Yes.                                                 14   been taken into account with the design of the structural
15       Q. Is there any reason that Whitestone or Yuanda        15   steel"?
16   should have known about any other deflection criteria       16        A. I see that.
17   before the RFI response was received in July -- January     17        Q. Does Whitestone agree with that statement
18   2017?                                                       18   that Yuanda made?
19       A. Can you say that one more time, please.              19        A. Yes.
20       Q. Is there any reason that Whitestone or Yuanda        20        Q. Between May 6, 2019 when this description of
21   should have known about any other deflection, sorry,        21   dispute was submitted and today has Whitestone changed
22   deflection criteria before the RFI response was issued in   22   its opinion about whether the clerestory as Whitestone
23   January 2017?                                               23   installed it conforms to the requirements of the drawings
24       A. No. It should be specified in the contract           24   and specifications?

                                                                                                      31 (Pages 118 - 121)
                                               Veritext Legal Solutions
www.veritext.com                                                                                              888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 33 of 53


                                                                  Page 122                                                          Page 124
 1        A. Would you mind repeating that --                                 1           Do you know what this document is?
 2        Q. Sure.                                                            2       A. I just know it's a letter.
 3        A. -- just a little bit slower, please.                             3       Q. Okay. Let me skip this.
 4        Q. Absolutely. Between May 6, 2019, the date                        4           As far as you know, did Whitestone ever
 5   that this description of dispute was submitted, and today                5   inform Yuanda that Whitestone was rejecting Yuanda's
 6   has Whitestone changed its opinion about whether the                     6   work?
 7   clerestory as Whitestone installed it conforms to the                    7       A. Yes.
 8   requirements of the drawings and specifications?                         8       Q. When did Whitestone inform Yuanda that
 9        A. No, our opinion has not changed.                                 9   Whitestone was rejecting Yuanda's work?
10        Q. If you can turn to -- we're going to skip                       10       A. I believe it was a letter that Steven or Phil
11   Exhibit 11. Go to Exhibit 12. Have you seen this                        11   drafted and sent to them.
12   document before?                                                        12       Q. Okay. I will represent to you that as far as
13        A. I don't think so, no.                                           13   I know Exhibit 12 is the only letter or maybe not the
14        Q. Okay. For the record, this Exhibit 12 is a                      14   only letter but is a letter that is referred to in
15   letter from Whitestone to Yuanda dated June 24th, 2019.                 15   multiple pleadings regarding rejection. So going back to
16   And at the very beginning of this deposition I showed you               16   12, looking at the first paragraph -- Strike that.
17   the rider which is Exhibit 1. Item 18 of the rider is --                17           Go to the second page. Do you see the
18   refers to "Whitestone's June 24th, 2019 letter to Yuanda                18   signature there?
19   and the contents thereof." You stated you would be                      19       A. Yes.
20   unable to -- you would either be unable to answer                       20       Q. Do you recognize that signature?
21   questions or you would answer to the best of your                       21       A. I do.
22   ability. Are you able to answer questions about this                    22       Q. Whose signature is that?
23   letter even though you haven't seen it?                                 23       A. Steven Grzic.
24        A. No.                                                             24       Q. Okay. Going back to the first page, first
                                                                  Page 123                                                          Page 125
 1           MR. CARBONE: Adam, what number -- Adam, what                     1   paragraph, it states: "We are writing to formally notify
 2 number was this in your list in Exhibit 1?                                 2   you that Sciame has rejected as non-conforming Yuanda's
 3           MR. GILL: Eighteen.                                              3   verification of the WT-3 clerestory structural
 4           MR. CARBONE: Eighteen, thank you.                                4   component." Do you see that?
 5           MR. GILL: Yeah.                                                  5       A. Yes.
 6 BY THE WITNESS:                                                            6       Q. Do you see that Whitestone is saying that
 7      A.     Would you mind just repeating that once --                     7   Sciame has rejected the fabrication?
 8 BY MR. GILL:                                                               8       A. Yes.
 9      Q.     Yeah.                                                          9       Q. I'll let you read the whole letter, but is
10      A.     -- again?                                                     10   there anywhere in this letter that Whitestone informed
11      Q.     I'm only asking to see whether I need to                      11   Yuanda that Whitestone is rejecting the WT-3 clerestory?
12 waste time on this or not. Are you able to answer                         12          MR. CARBONE: Objection. The letter was
13 questions about the contents of this letter and the                       13   written by someone else. The letter speaks for itself
14 accuracy of the contents since -- even though you have                    14   but --
15 not seen this before?                                                     15          MR. GILL: This witness is being deposed as
16      A.     You can ask me questions, but if I don't know                 16   the corporate designee of Whitestone, and his answers are
17 the answer, I'll let you know or -- or no. I don't know.                  17   not his. They are of the corporation, and the
18      Q.     Well, let me start out --                                     18   corporation had the duty to educate this witness based on
19      A.     I didn't write the letter, so I'm not aware                   19   this document, so please answer.
20 of the --                                                                 20   BY THE WITNESS:
21      Q.     Sorry.                                                        21       A. Okay. So you want me to read this and
22      A.     Pardon?                                                       22   confirm if what again, please.
23      Q.     No. No. We're trying to both get to a place                   23   BY MR. GILL:
24 here.                                                                     24       Q. Whether or not anywhere in this letter

                                                                                                                 32 (Pages 122 - 125)
                                                             Veritext Legal Solutions
www.veritext.com                                                                                                          888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 34 of 53


                                                     Page 126                                                                  Page 128
 1   Whitestone informed Yuanda that Whitestone as opposed to     1   13:23.
 2   Sciame was rejecting Yuanda's work.                          2                      (WHEREUPON, a lunch break
 3        A. Okay. Hold on.                                       3                      was taken.)
 4                       (Witness peruses document.)              4             We're back on the record, 14:16.
 5            From reading the letter, the only thing I see       5           MR. CARBONE: You were in the military.
 6   is that Sciame is rejecting. Whitestone's directing          6   BY MR. GILL:
 7   Yuanda to remediate the work.                                7       Q. Mr. Dearth, during your break, did you have
 8        Q. To be clear, at the time this letter was sent        8   any conversations with anyone at Whitestone regarding the
 9   on June 24th, 2019, Whitestone did not agree with Sciame     9   substance of the deposition that we have -- the substance
10   that the work did not conform to the requirements of the    10   of the topics that we've addressed so far in this
11   architectural drawings, structural drawings or              11   deposition?
12   specifications?                                             12       A. No.
13        A. We did not agree.                                   13       Q. Did you have a conversation with your
14        Q. Turn to the second page of this letter, the         14   attorney about the substance of the topics that we
15   first paragraph. Do you see in the top line Whitestone      15   addressed so far?
16   states that: "Yuanda is hereby directed to remediate the    16       A. Yes.
17   misfabricated already installed WT-3 clerestory"?           17       Q. What did you and your attorney discuss?
18        A. Yes.                                                18           MR. CARBONE: Objection. Directing the
19        Q. What does Whitestone mean by misfabricated?         19   witness not to answer. Any conversations I had with him
20        A. Misfabricated as determined by the design           20   are privileged.
21   team, that the WT-3 clerestory head connection will not     21           MR. GILL: Conversations regarding coaching a
22   accommodate the wind deflections.                           22   witness are not privileged under Hall versus Clifton
23        Q. And, again, Whitestone does not agree with          23   which is an Eastern District of Pennsylvania case which
24   the design team that that component was misfabricated; is   24   was adopted into the Southern District in New York in
                                                     Page 127                                                                  Page 129
 1   that correct?                                                1 2011 and Abu Dhabi Commercial Bank versus Morgan Stanley.
 2       A. We don't agree that it was misfabricated              2 BY MR. GILL:
 3   based on the second submittal made corrections.              3      Q.    So I ask again. During the break, did Mr.
 4       Q. Okay. That's it for that document.                    4 Carbone direct you to answer questions in a certain way?
 5           MR. CARBONE: It's like almost 1:30. When are         5           MR. CARBONE: What I'll do is I'll take a --
 6   we breaking for lunch?                                       6 at the next break or whatever send me those citations.
 7           MR. GILL: I wasn't -- if you want to break           7 I'll certainly read the cases, but right now I'm
 8   for lunch, that's fine. I wasn't planning on it, but we      8 directing the witness not to answer the question what we
 9   certainly can.                                               9 may have discussed regarding the subject matter of this
10           MR. CARBONE: Yeah, well, I would certainly          10 lawsuit.
11   like to break for lunch.                                    11           MR. GILL: I'm not --
12           MR. GILL: That's fine.                              12           MR. CARBONE: And if you're right and I'm
13           MR. CARBONE: How many hours do you think?           13 wrong, certainly I'll let him answer the questions.
14           MR. GILL: Another -- less than two, hour and        14           MR. GILL: I'm not talking about the lawsuit
15   a half to two.                                              15 in general. I'm talking about the substance of the
16           MR. CARBONE: All right. So why don't we take        16 deposition, but understood.
17   a half an hour break for lunch or 45 minutes and then       17 BY MR. GILL:
18   we'll come back?                                            18      Q.    Mr. Dearth, on the advice of counsel are you
19           MR. GILL: Okay.                                     19 refusing to answer the question?
20           MR. CARBONE: All right?                             20      A.    I don't know what to do here.
21           MR. GILL: Yes. Sounds good.                         21           MR. CARBONE: Well --
22           MR. CARBONE: Okay. Great. Thank you.                22 BY THE WITNESS:
23           MR. GILL: Thank you.                                23      A.    No. Yes.
24           THE VIDEOGRAPHER: Going off the record at           24           MR. CARBONE: -- I'm directing you not to

                                                                                                           33 (Pages 126 - 129)
                                              Veritext Legal Solutions
www.veritext.com                                                                                                       888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 35 of 53


                                                      Page 130                                                          Page 132
 1   answer the question.                                         1       Q. Did Whitestone expect Yuanda to run
 2   BY THE WITNESS:                                              2   scaffolding and equipment to install the new components?
 3       A. Yes, so I'm not -- I'm not going to.                  3       A. Yes.
 4           MR. GILL: Can you please certify the                 4       Q. Why?
 5   question, Madam Court Reporter.                              5       A. So they could access the work area.
 6           MR. CARBONE: I'm sorry. I didn't hear you,           6       Q. Why was the cost of scaffolding and
 7   Adam.                                                        7   equipment, why was that Yuanda's responsibility?
 8           MR. GILL: I asked the court reporter to              8       A. So they could access the work area.
 9   certify the question.                                        9       Q. Why was Yuanda responsible for paying for
10           MR. CARBONE: Okay.                                  10   scaffolding and equipment?
11           MR. GILL: I am getting a little bit of reverb       11       A. Because they're responsible for the
12   or echo. Are you guys getting that when I talk?             12   remediation.
13           THE VIDEOGRAPHER: I can hear you just fine.         13       Q. Are they responsible for remediating the
14           THE REPORTER: Yeah, no, I think it's just on        14   installation?
15   the witness and Mr. Carbone's end. I'm getting it too.      15           MR. CARBONE: Objection.
16           MR. CARBONE: Some of it may be --                   16   BY THE WITNESS:
17           THE REPORTER: Do you want to go off the             17       A. I'm just thinking here.
18   record?                                                     18                      (Brief pause.)
19           MR. CARBONE: Some of it may be from me.             19           Yes, they are.
20           MR. GILL: No. It's rectified now. It sounds         20   BY MR. GILL:
21   fine now.                                                   21       Q. What is that -- what is the basis of
22           THE VIDEOGRAPHER: Okay. I'm off the record.         22   Whitestone's position?
23           MR. GILL: Then I guess that exchange about          23       A. The basis of Whitestone's position is that
24   echo can be off the record if Mr. Carbone agrees.           24   the owner and construction manager rejected the
                                                      Page 131                                                          Page 133
 1                                                                1   installation.
 2   BY MR. GILL:                                                 2        Q. I understand that. But why is Yuanda
 3       Q. So continuing on, Mr. Dearth, we were talking         3   responsible -- why is Yuanda financially responsible for
 4   about rejection of -- we were talking about Sciame's         4   installing the new components?
 5   rejection of Whitestone's work and Sciame's rejection of     5        A. The reason why they're responsible for the
 6   Yuanda's work. After Sciame rejected the installation of     6   installation of the remediation is because when
 7   the clerestory what did Whitestone expect Yuanda to do?      7   something's rejected by the owner, Whitestone is
 8   And I'm not referring to a document. I'm just asking you     8   responsible to do the remediation. Therefore, the vendor
 9   what did Whitestone expect Yuanda to do in response to       9   is responsible for doing the remediation.
10   the rejection of the work.                                  10        Q. And Whitestone did the original installation;
11       A. To remediate at its sole cost per the                11   correct?
12   approved remediation shop drawings.                         12        A. Whitestone did -- or Metro-Tech which is a
13       Q. Remediate what?                                      13   subcontractor of Whitestone did the installation based
14       A. Remediate the clerestory and head condition.         14   off of the information provided by Yuanda.
15       Q. Did Whitestone expect that Yuanda would              15        Q. Yuanda didn't do the original installation?
16   redesign the connection between the curtainwall and the     16        A. Right, but they did do the drawings --
17   structure?                                                  17        Q. Correct.
18       A. Yes.                                                 18        A. -- which is what we used to do the
19       Q. Did Whitestone expect that Yuanda would              19   installation.
20   provide structural calculations for that new connection?    20        Q. So why is Yuanda responsible for the
21       A. Yes.                                                 21   installation of new components based on new design
22       Q. Did Whitestone expect Yuanda to fabricate and        22   criteria?
23   deliver new components for that connection?                 23           MR. CARBONE: Objection. I think you already
24       A. Yes.                                                 24   asked and answered that question but --

                                                                                                     34 (Pages 130 - 133)
                                               Veritext Legal Solutions
www.veritext.com                                                                                              888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 36 of 53


                                                     Page 134                                                            Page 136
 1           MR. GILL: I asked a little different question        1       Q. Did Yuanda provide revised structural
 2   I think.                                                     2   calculations for that connection?
 3           MR. CARBONE: Basically the same but okay.            3       A. Yes.
 4   BY THE WITNESS:                                              4       Q. Did Whitestone -- sorry. Did Yuanda offer to
 5        A. Would you mind just saying that one more             5   fabricate certain components?
 6   time?                                                        6       A. Yes, at a cost.
 7   BY MR. GILL:                                                 7       Q. At whose cost?
 8        Q. Why is Yuanda responsible for installing the         8       A. Whitestone, I believe.
 9   new components that were designed based on new design        9       Q. If you can look at Exhibit 13.
10   criteria?                                                   10       A. Yes.
11           MR. CARBONE: Objection.                             11       Q. Do you recognize this document?
12   BY THE WITNESS:                                             12       A. Yeah, this is the e-mail that I wrote or it's
13        A. Because the owner directed Whitestone to            13   communication between myself and Yuanda.
14   perform the remediation. Therefore, we directed our         14       Q. Okay. And the final date -- the date of the
15   subcontractor to do the same or our vendor to do the        15   finding on the top on Page 1 is July 20th, 2018; correct?
16   same.                                                       16       A. Yes.
17   BY MR. GILL:                                                17       Q. Okay. If you can go back about 12 pages --
18        Q. I understand, but where is White -- where           18          MR. CARBONE: And I -- okay.
19   does it say in any document that Whitestone was             19   BY MR. GILL:
20   responsible, financially responsible for corrective work,   20       Q. There's an e-mail at the bottom of Page 12 of
21   remedial work, warranty work, punch list work regarding     21   13 from you dated March 6, 2018. Do you see that?
22   the head connection of the WT-3?                            22       A. March 6th, yes.
23           MR. CARBONE: Did you mean to say Whitestone?        23       Q. Okay.
24           MR. GILL: I don't -- let me ask again. Let          24          MR. CARBONE: Let me get there.
                                                     Page 135                                                            Page 137
 1   me withdraw the question and ask again.                      1           MR. GILL: Okay.
 2           MR. CARBONE: You said where does it say              2           MR. CARBONE: Is that February 26, 2018?
 3   Whitestone. I don't know if you --                           3           MR. GILL: March 6, 2018.
 4           MR. GILL: I didn't mean to say Whitestone.           4           MR. CARBONE: March 6th. Hold on one second.
 5   Let me restate that. Thank you.                              5   I got it. From James Dearth at 8:57?
 6   BY MR. GILL:                                                 6           MR. GILL: Correct.
 7        Q. Where does it say in any document that Yuanda        7           MR. CARBONE: Okay.
 8   is liable to Whitestone for the cost of installing the       8   BY MR. GILL:
 9   new components for the WT-3 connection to the structure?     9       Q. If you turn the page to the body of the
10        A. I don't know where it's stated.                     10   e-mail, do you see the second paragraph where you state:
11        Q. Is it stated anywhere?                              11   "We need to find facts and define a time line showing the
12        A. I don't know where it's stated.                     12   design submission in order to have the client bear the
13        Q. That's not my question. Is it stated                13   cost of the remediation activity." Do you see that?
14   anywhere?                                                   14       A. Yes.
15        A. I believe so, but I don't know where.               15       Q. And was that true when you wrote this?
16        Q. Okay. If it's stated somewhere, would that          16       A. Yes.
17   be stated in the purchase order agreement?                  17       Q. And you believed when you wrote this that the
18        A. Most likely, but, again, I'm not aware.             18   work was needed due to a design omission?
19        Q. Okay. Did Yuanda redesign the connection            19       A. Yes.
20   between the clerestory and the building structure?          20       Q. If you turn towards the front two pages, you
21        A. It was a collaborative effort between myself        21   see there's an e-mail March 13th also from you?
22   and Yuanda.                                                 22       A. Yes.
23        Q. So Yuanda did redesign the connection?              23       Q. And you start out: "Kindly respond to the
24        A. In collaboration with Whitestone, yes.              24   question below." And --

                                                                                                      35 (Pages 134 - 137)
                                              Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 37 of 53


                                                       Page 138                                                         Page 140
 1          MR. CARBONE: Second -- second page?                    1   two Yuanda e-mails --
 2          MR. GILL: No. It's about the ninth page.               2        A. Yes.
 3   It's March 13th, 2018.                                        3        Q. -- you sent an e-mail on March 16th at 8:44,
 4          MR. CARBONE: Hold on.                                  4   20:44 on this, where you ask: "Kindly forward drawing as
 5          MR. GILL: No, I think it's the eleventh page.          5   soon as time allows." Do you see that?
 6          MR. CARBONE: They're not numbered. That's              6        A. Yes.
 7   the hard part.                                                7        Q. And Yuan Yue responds that Yuanda actually
 8          MR. GILL: I know. This is the condition that           8   provided the drawing?
 9   it was produced from Whitestone.                              9        A. Okay.
10          MR. CARBONE: What's the date of the e-mail?           10        Q. Did Yuanda provide a drawing or not?
11          MR. GILL: March --                                    11        A. Yeah, he did.
12          MR. CARBONE: Is it 3-13-18 "Kindly respond to         12        Q. Okay.
13   the question below"?                                         13        A. I think that I had provided a sketch in
14          MR. GILL: Correct.                                    14   that -- in the 3-13 e-mail. I'm pretty sure I did.
15          MR. CARBONE: Thank you.                               15        Q. Now I'm not going to go through all of the
16   BY MR. GILL:                                                 16   rest because -- look, between that date and March 16th,
17        Q. And you ask Yuanda about the WT-3 system to          17   2018 through the oldest e-mail on this July there was a
18   absorb approximately 2.775 inches of deflection or           18   back and forth between you and Yuanda regarding the
19   vertical movement?                                           19   design and a sketch for the head connection; correct?
20        A. Yeah.                                                20        A. It was tough for me to follow what you were
21        Q. And if you go forward in time one page,              21   saying. Would you mind --
22   Yuanda responded?                                            22            MR. CARBONE: Adam, could you just speak up a
23        A. Yes.                                                 23   little bit? I'm having a hard time hearing you. My
24        Q. And they, in fact, sent design calculations          24   apologies.
                                                       Page 139                                                         Page 141
 1   or design drawings for that?                                  1          MR. GILL: No reason to apologize.
 2           MR. CARBONE: Just for clarity, we're talking          2   BY MR. GILL:
 3   about the e-mail on March 16, 2018 at 2:45?                   3       Q. So between March 16th, 2018 and the first
 4           MR. GILL: Correct.                                    4   e-mail in this string which is July 20th, 2018 there was
 5           MR. CARBONE: Okay. Thank you.                         5   a back and forth communication, a collaboration I think
 6   BY MR. GILL:                                                  6   you said, between you and Yuanda regarding the design of
 7       Q. And the subsequent one which is on the                 7   this head detail; correct?
 8   preceding page which is March 16th at 10:25 p.m. where        8       A. Yes.
 9   Yuan Yue says: "Yesterday, in fact has been sent." Do         9       Q. And as part of that, on July 20th, 2018 Yuan
10   you see that?                                                10   Yue informs you that the calculations for that connection
11           MR. CARBONE: The preceding page, yes.                11   have been completed; right?
12   BY MR. GILL:                                                 12       A. You said July 11th?
13       Q. Mr. Dearth, do you see that?                          13       Q. Twentieth. July 20th. It's the first e-mail
14       A. What -- what am I looking at -- looking for?          14   on the top of the first page of Exhibit 13.
15       Q. Where Yuanda is responding on March 16th to           15       A. First page, yes. Calculation is complete. I
16   your question and providing you drawings.                    16   see that. And it looks like there are CAD files, PDFs
17       A. Yes, I'm here.                                        17   and also a calculation check.
18       Q. Do you see that?                                      18       Q. Turning to Exhibit 14, for the record,
19       A. I see the e-mail, yes.                                19   Exhibit 13 ended on July 20th, 2018 and that same e-mail
20       Q. Well, Yuanda did, in fact, respond and did,           20   is on Page -- the middle of Page 4 of this Exhibit 14.
21   in fact, provide the drawings; is that correct?              21   So the only new e-mails are on Pages 1, 2 and 3 of
22       A. I think I was the one who provided the                22   Exhibit 14.
23   drawing or sketch. I believe I was the one who did that.     23          MR. CARBONE: Could you just explain that?
24       Q. Well, looking at the bottom of -- between the         24   Sorry. Going from 13 to 14?

                                                                                                      36 (Pages 138 - 141)
                                               Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 38 of 53


                                                       Page 142                                                          Page 144
 1           MR. GILL: Looking at 13 -- looking at 14, the         1   complaint that we have had of Whitestone's production
 2   last e-mail at the top of 14 is July 20th, 2018. That         2   since October, so to the extent that you have a complaint
 3   same e-mail is on Page 4 of Exhibit 14.                       3   about this production, this is Whitestone's problem and
 4           MR. CARBONE: Okay. So hold on. On                     4   not mine.
 5   Exhibit -- on the exhibit I have which is Defendant's         5           MR. CARBONE: Well, I'm not complaining at all
 6   Exhibit 14 --                                                 6   about the production. Okay. And I'm willing to accept
 7           MR. GILL: Yeah. Turn to the fourth page of            7   your representation as that the verbiage is the same.
 8   14.                                                           8           MR. GILL: Okay.
 9           MR. CARBONE: Right. Well, I'm counting one,           9           MR. CARBONE: Okay. I'm just not agreeing
10   two, three, four, and there's like a little diagram on       10   that the e-mails are the same because as I pointed out,
11   top that puts -- (Zoom interruption).                        11   the configuration is different.
12             Is that correct?                                   12           MR. GILL: Okay.
13           MR. GILL: That is correct. The e-mail below          13           MR. CARBONE: Okay. And they're at
14   that --                                                      14   different -- you know, there's different notations, and I
15           MR. CARBONE: Is the Friday, July 20?                 15   don't know if it matters --
16           MR. GILL: That's the same e-mail.                    16           MR. GILL: Different notations?
17           MR. CARBONE: July 20 -- well, there's a              17           MR. CARBONE: -- but I just point it out.
18   different -- am I missing something or is there a            18           MR. CARBONE: I'm sorry.
19   different date and time? The fourth page of Exhibit 14       19           MR. GILL: What is different in the notation?
20   has an e-mail which is July 20, 2018 at 4:22 a.m. Okay.      20           MR. CARBONE: Notations with respect to time
21           MR. GILL: Yeah.                                      21   which I previously stated.
22           MR. CARBONE: The other one is 7-20-18 which          22           MR. GILL: Okay. Okay.
23   is obviously the same date but now you have -- it says       23   BY MR. GILL:
24   8.21.30. Are you saying that's the same time?                24       Q. What did Whitestone do with the calculations
                                                       Page 143                                                          Page 145
 1            MR. GILL: No. I'm saying the content of the          1   that Yuanda provided on July 20th, 2018?
 2   e-mail is the same. These are the documents that              2       A. We most likely submitted them to the design
 3   Whitestone produced, so to the extent that there's a          3   team for review.
 4   discrepancy, these are Whitestone documents, and I can't      4       Q. If you look at the bottom of the third page
 5   explain why there's a discrepancy in the dates or the         5   of Exhibit 14, it's an e-mail from you dated
 6   times.                                                        6   September 14th, 2018. Please read it to yourself.
 7            MR. CARBONE: Well, it's also a different --          7   Actually --
 8   it's also a different format, okay, because -- I mean if      8           MR. CARBONE: We're on Exhibit 14?
 9   you want to be -- the words may all be the same words,        9           MR. GILL: We're Exhibit 14.
10   but just by looking at it, you know, there's a               10           MR. CARBONE: First page at the bottom?
11   different -- a different format. One has seven lines.        11   BY MR. GILL:
12   One has in excess of seven lines, so -- do you want him      12       Q. Actually, I said the third page, but I'm --
13   to compare the two and indicate is the narrative the         13   this string of e-mails relates to calculations. Is that
14   same?                                                        14   the calculations that were in the previous exhibit
15            MR. GILL: No.                                       15   regarding the WT-3 head connection?
16            MR. CARBONE: Okay.                                  16       A. It appears to be that way.
17            MR. GILL: I'm representing those are the same       17       Q. Okay. I was confused because this also
18   e-mails, and so only the first three pages are different.    18   relates to an RFI 1436. Does that relate to the WT-3
19            MR. CARBONE: I certainly will accept your           19   head connection?
20   representation that the verbiage in one e-mail matches       20       A. Yes.
21   the verbiage in the second e-mail, but I will not accept     21       Q. Did Sciame or the architect accept the
22   your representation that they're the same e-mail because     22   structural calculation that Yuanda created for the new
23   they're not. It's a different configuration.                 23   connection to the WT-3 head connection?
24            MR. GILL: I understand, and that is the             24       A. At this point in time, no. It looks like

                                                                                                      37 (Pages 142 - 145)
                                                Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 39 of 53


                                                      Page 146                                                          Page 148
 1   they had some questions, and there was a subsequent          1       A. Yes.
 2   submittal.                                                   2       Q. And they provided stamped structural
 3       Q. And that subsequent submittal occurred on             3   calculations for the new design criteria for the head
 4   August 5th or about August 5th, 2019 or you requested it?    4   connection; correct?
 5   Second page, top e-mail.                                     5       A. Yes.
 6       A. Looks like there's an October 3rd, and they           6       Q. You can skip Exhibit 15 and go to Exhibit 16.
 7   sent -- they sent us some calculations on October 8th.       7   You are not copied on this e-mail string which has the
 8   Then I asked for stamped calculation on August 5th, yeah.    8   top e-mail on the first page of April 27th, 2020 at 3:41
 9       Q. Yuanda provided you calculations on                   9   p -- a.m. Have you ever seen this e-mail before?
10   October 8th, 2018; right?                                   10       A. No.
11           MR. CARBONE: Could you just indicate what           11       Q. I'm not going to ask you any questions about
12   you're referencing in the document? Because I'm having a    12   that e-mail then.
13   hard time following along.                                  13           Regarding Whitestone's claim for the cost of
14   BY MR. GILL:                                                14   the WT-3 clerestory against Sciame, does Whitestone still
15       Q. Second page, middle e-mail from --                   15   have a claim or dispute with Sciame regarding the cost to
16           MR. CARBONE: You're on Exhibit 14, second           16   remediate the clerestory?
17   page, October 8, 2018 3:59 e-mail?                          17       A. Yes.
18           MR. GILL: Correct.                                  18       Q. Is Whitestone currently pursuing its
19           MR. CARBONE: Okay. That's all I'm asking so         19   administrative remedies against Sciame?
20   we could follow, so the record's clear too, Adam.           20       A. Yes.
21   BY MR. GILL:                                                21       Q. What is Whitestone doing to pursue those
22       Q. Yuan Yue sent the deponent an e-mail saying:         22   remedies?
23   "Please review the adjusted calculations." Is that a        23       A. Whitestone is submitting an updated PCO which
24   revised set of calculations for the head connection?        24   includes all the -- all the information that is in
                                                      Page 147                                                          Page 149
 1        A. Yes.                                                 1   Exhibit 17, I believe. Yeah.
 2        Q. Okay. Why did it take ten months for                 2        Q. When is Whitestone submitting that?
 3   Whitestone to respond to Yuanda?                             3        A. As soon as possible.
 4        A. I'm not sure.                                        4        Q. Between July 2019 and today what has
 5        Q. But on October -- the top e-mail, second page        5   Whitestone done to pursue its remedy against Sciame?
 6   Exhibit 14, on August 5th, 2019 at 4:29 p.m. you sent        6        A. Well, we've been involved in a lawsuit, so I
 7   Yuanda an e-mail requesting engineer stamped calculations    7   guess they're handling the matter.
 8   for that head connection; right?                             8        Q. Are there requirements prior to -- do you
 9        A. Yes.                                                 9   know if there are requirements prior to doing an action
10        Q. And Yuanda provided those engineer stamped          10   in state court that Whitestone still has to pursue in
11   calculations; correct?                                      11   order to proceed with its lawsuit against Sciame?
12        A. Looks like August 7, 2019 Charles sent us the       12        A. I don't understand the question.
13   stamped calculations.                                       13        Q. Are there administrative remedies Whitestone
14        Q. And those calculations are attached to              14   still needs to satisfy such as submitting it to the
15   Exhibit 14 as the last four pages; is that correct?         15   governor's office or another administrative state agency
16        A. Yes.                                                16   before Sciame can proceed with its lawsuit -- before
17        Q. Were those calculations accepted by the             17   Whitestone --
18   design team?                                                18           MR. CARBONE: Are you asking him --
19        A. I don't know if this is the last iteration of       19   BY MR. GILL:
20   the calculations, but eventually they were. I don't know    20        Q. -- before Whitestone can proceed with its
21   if it was this one exactly, but they were.                  21   lawsuit against Sciame?
22        Q. Under the requirements of the purchase order        22           MR. CARBONE: All right. I'm going to object.
23   Yuanda was required to provide stamped structural           23   You're asking him to be a lawyer with respect to the
24   calculations; correct?                                      24   Whitestone/Sciame contract. He's not here as a lawyer to

                                                                                                     38 (Pages 146 - 149)
                                               Veritext Legal Solutions
www.veritext.com                                                                                              888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 40 of 53


                                                     Page 150                                                                 Page 152
 1   give legal opinions.                                       1    but performed the work anyway?
 2           MR. GILL: I'm not asking as a -- I'm asking        2        A. Yes.
 3   where they are in the process of pursuing the dispute      3        Q. Is that one of the claims or disputes that
 4   with Sciame.                                               4    Whitestone's currently pursuing against Sciame?
 5           MR. CARBONE: I'll -- I'll be happy to tell         5        A. Yes.
 6   you, but I don't think this witness is capable of telling  6        Q. If Whitestone's successful in pursuing their
 7   you at what stage a lawsuit is, and I don't think that's   7    remedy against Sciame and receives all or some of the
 8   part of the education of the witness here to testify with  8    costs that Whitestone incurred for this remediation, what
 9   respect to legal -- legal postures with respect to         9    is Whitestone going to do with this pending lawsuit it
10   lawsuits.                                                 10    has against Yuanda?
11           MR. GILL: You understand that Whitestone's        11           MR. CARBONE: Objection.
12   motion for summary judgment talks extensively about the 12      BY THE WITNESS:
13   agreement and the requirements Whitestone has with Sciame 13        A. I -- I don't know.
14   and you understand that Whitestone's motion for summary 14      BY MR. GILL:
15   judgment talks maybe not as extensively about its         15        Q. If Sciame pays Whitestone $237,000 for the
16   administrative remedy that it is pursuing against Sciame, 16    cost to remediate the WT-3 clerestory, what is Yuanda
17   so Whitestone has put those issues in play in this        17    gonna do with this lawsuit versus or what is Whitestone
18   litigation, and I just want to know what the status is.   18    gonna do with this lawsuit against Yuanda? Is it going
19           MR. CARBONE: Right, and I'll be happy to tell     19    to continue to pursue the $237,000 against Yuanda?
20   you what the status is. I'm more than happy to give you   20           MR. CARBONE: Objection. That's -- that's a
21   the index number of the state lawsuit. I'm more than      21    decision that's going to be made by the people at the
22   happy to give you the index number of the appeal, and,    22    corporation. This is the assistant project manager.
23   you know, that will fully explain all of the              23    He's not going to be able to answer, and I'm not even
24   extraordinary efforts Whitestone is taking to pursue the  24    sure Whitestone has that answer regardless.
                                                     Page 151                                                                 Page 153
 1   alternative dispute resolution procedures in the            1
 2   Whitestone/Sciame contract, but I don't think it's fair     2 BY MR. GILL:
 3   to expect this witness to know all those ins and outs.      3     Q.    Do you have an answer?
 4           MR. GILL: One second, please.                       4     A.    Me?
 5   BY MR. GILL:                                                5     Q.    Yes.
 6       Q. As part of Whitestone's work for Sciame, are         6     A.    Yeah, I don't know.
 7   you -- do you have any familiarity -- are you aware of      7     Q.    Okay. I'm going to ask some questions about
 8   any requirement that Whitestone perform work under          8 Whitestone's damages, and when we discussed the rider,
 9   protest if it disagreed with Sciame regarding certain       9 you said that you are able to answer questions about the
10   work?                                                      10 damages; is that correct?
11       A. Can you explain the meaning of your question?       11     A.    Yes.
12   I don't quite understand.                                  12     Q.    You can look at Exhibit 17.
13       Q. Yes, I will. I will rephrase or -- are you          13     A.    I'm here.
14   aware whether Whitestone was required to perform work at   14     Q.    Okay. Does this -- the supporting
15   Whitestone's cost if it disagreed with Sciame regarding    15 documentation from WCC5617 through WCC5685, is this all
16   Sciame's determination whether work was properly           16 the supporting documentation for Whitestone's damages?
17   performed or not?                                          17     A.    I believe so.
18       A. Yes.                                                18     Q.    Okay. If you could also turn to Exhibit 19
19       Q. Yes, Whitestone was required to continue and        19 which is very similar to the first four pages of 17.
20   perform work?                                              20          MR. CARBONE: Let me -- let me give that to
21       A. Yes.                                                21 him, okay, Adam?
22       Q. Okay. Is -- did Whitestone perform the              22          MR. GILL: Okay. I thought he already had it.
23   remedial work on the WT-3 clerestory under that            23 Okay.
24   provision, meaning that Whitestone disagreed with Sciame   24          THE WITNESS: Thank you. Okay.

                                                                                                           39 (Pages 150 - 153)
                                              Veritext Legal Solutions
www.veritext.com                                                                                                    888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 41 of 53


                                                       Page 154                                                          Page 156
 1   BY MR. GILL:                                                  1        A. The hourly rate in which we pay the employee.
 2        Q. So if you look at -- compare 17 and 19,               2        Q. And that includes fringe benefits?
 3   that they have the same information, the same line items,     3        A. I believe so.
 4   the same dollar amounts; correct?                             4        Q. What does hours refer to?
 5        A. Yeah, it appears to be the same.                      5        A. How many hours they worked.
 6        Q. Okay. And if you look at Page 2 of 17 and 2           6        Q. And the cumulative hours for a carpenter is
 7   of 19, the only difference -- well, the formatting is         7   568?
 8   different, but down to the manpower tracking, Tuesday,        8        A. Yes.
 9   September 15th, 2020, the documents are the same except       9        Q. And these hours for the carpenter, laborer,
10   that the chart to the right contains an additional line      10   iron worker, PCC and roofer are reflected in the time and
11   for supervisor 261 hours, $110 an hour. Do you see that?     11   material reports that are attached to this; is that
12        A. Yes.                                                 12   accurate?
13        Q. Okay. And if you look at Page 3 of 17 and 4          13        A. Yes.
14   of 19, those pages contain the same information, same        14        Q. The time and material reports are at page
15   dollar amounts?                                              15   WCC5661 through WCC5685?
16           MR. CARBONE: Adam, there's a change -- there         16        A. Okay.
17   is a change that you missed. I believe it carries over.      17        Q. Do you see in the lower left-hand corner
18   If you go back to the first page --                          18   there's a place for a signature of a Whitestone
19           MR. GILL: Yeah.                                      19   representative? What was the purpose of a Whitestone
20           MR. CARBONE: -- and go to the columns let's          20   representative signing these time and material tickets?
21   call them all the way to the right.                          21        A. The purpose of us signing this piece of paper
22           MR. GILL: Yeah.                                      22   is to attest that these are the men and the hours they
23           MR. CARBONE: In Defendant's 17 the last              23   worked and the material used. It's also cosigned by the
24   column says roofer, roofer hours, notes. There was a         24   construction manager's representative.
                                                       Page 155                                                          Page 157
 1   column added for WC supervisor.                               1       Q. If you turn to the last page in this exhibit,
 2           MR. GILL: Yeah, that's what I said. I                 2   WCC5685, it is a time and material ticket dated
 3   thought I commented that, didn't I?                           3   September 28th, 2020?
 4           MR. CARBONE: I thought you were referring to          4       A. Yes.
 5   the box.                                                      5       Q. Is that the last date that Whitestone
 6           MR. GILL: No. No. No. No. To the -- I was             6   performed any remedial work for the WC-3 clerestory?
 7   referring to the -- oh, I see exactly where you're            7       A. Yes. It says it in the description "last day
 8   referring. Okay. Yeah.                                        8   of clerestory remediation."
 9           MR. CARBONE: Okay?                                    9       Q. Are there any costs except rental costs that
10           MR. GILL: Yes.                                       10   Whitestone would have incurred after that date?
11           MR. CARBONE: Yeah, I wanted to make sure you         11           MR. CARBONE: Can you just repeat that, Adam?
12   got both of them and not just one of them. There are two     12   I'm sorry. Any costs? What kind of costs?
13   changes.                                                     13   BY MR. GILL:
14           MR. GILL: I understand.                              14       Q. Any kind of rental costs that were not paid
15           MR. CARBONE: Okay.                                   15   in advance. Did Whitestone incur any costs after
16           MR. GILL: Thank you for that -- bringing that        16   September 28th, 2020 for the remediation?
17   to my attention.                                             17       A. For equipment rental you're saying?
18   BY MR. GILL:                                                 18       Q. Any costs at all except for equipment rentals
19       Q. So I'm going to refer mainly to Exhibit 17            19   that were paid later. Did Whitestone incur any costs
20   and then occasionally to Exhibit 19. Looking at the box      20   after that date?
21   on Page 2 of 17 or 2 of 19, I'm not going to talk about      21       A. Not sure.
22   the supervisor, but can you explain what that box is?        22       Q. When was the last date Whitestone incurred
23       A. It's manpower summary.                                23   any costs with respect to the remediation of the WT-3
24       Q. Okay. What does rate mean?                            24   clerestory?

                                                                                                       40 (Pages 154 - 157)
                                                Veritext Legal Solutions
www.veritext.com                                                                                                888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 42 of 53


                                                        Page 158                                                         Page 160
 1        A. To the best of my knowledge, it would be this          1   that?
 2   26th day. All the rental termination -- all the rental         2       A. Yes.
 3   agreements were terminated. We had ordered all the             3       Q. Does Whitestone employ any structural
 4   material, and there was no more manpower on site.              4   engineers?
 5        Q. Okay. Referring to the supervisor line item            5       A. No.
 6   in Exhibit 19, why was -- Strike that.                         6       Q. Who performed this design work on behalf of
 7            Who is that supervisor?                               7   Whitestone?
 8        A. Me.                                                    8       A. I did.
 9        Q. What role did you take in -- during the                9       Q. What did you do for 160 hours for this
10   remediation process?                                          10   design?
11        A. General supervisor role. I was on site for            11       A. CAD drawings.
12   all late hours. I was overseeing the work making sure it      12       Q. Didn't the -- Perkins Eastman provide CAD
13   complied with the construction documents, the new             13   drawings with ASK 266?
14   construction documents that Yuanda provided, ordering         14       A. No.
15   materials, bringing materials to site, overseeing safety      15       Q. Didn't Yuanda provide CAD drawings when you
16   protocols, fielding questions from special inspectors.        16   requested them to in 2018?
17   That's about all I could think of right now.                  17       A. Yes.
18        Q. That chart in the manpower summary on -- in           18       Q. Why did you produce CAD drawings?
19   Exhibit 19 says you spent 261 hours for the remediation       19       A. As I said before, it was a working session
20   project?                                                      20   between Yuanda and myself. We would go back and forth
21        A. Yeah.                                                 21   with different design concepts, and we eventually came up
22        Q. Does Whitestone have any documents to support         22   with the final remediation, and it's probably a
23   that claim of 261 hours?                                      23   conservative estimate of my time.
24        A. I believe so.                                         24       Q. Do you have any documents to support the
                                                        Page 159                                                         Page 161
 1       Q. Is there a reason those haven't been                    1   hours that you're claiming here?
 2   produced?                                                      2        A. I don't have them here.
 3       A. No, there's no reason.                                  3        Q. Okay. Is there a reason you didn't ask
 4       Q. Okay. You said this project took 26 days.               4   Yuanda to do that design work all on its own?
 5   That's -- the time and material ticket says it's the 26th      5        A. No. I just wanted to help the situation and
 6   day; is that correct?                                          6   decided to do it with them.
 7       A. Yes.                                                    7        Q. That design work or your collaboration with
 8       Q. Twenty-six 8-hour days is 208 hours. What               8   Yuanda, that -- you wouldn't consider that overhead,
 9   accounts for the additional 53 hours?                          9   would you?
10       A. I'm not sure. This is just a tracking                  10        A. I'm not sure.
11   spreadsheet that I created. Everything is formulated and      11        Q. What is overhead?
12   tabulated and put the values in and this is what came         12        A. Overhead is like operating costs, electrical
13   out.                                                          13   bill, office employees' salary, paper for the copy
14       Q. Do you have supporting documentation for               14   machine, stuff like that.
15   those hours?                                                  15        Q. Support staff?
16       A. For all the hours shown here, like the                 16        A. Yeah.
17   carpenters and UCCs and that?                                 17        Q. Are estimators overhead?
18       Q. For your hours.                                        18        A. I'm not sure.
19       A. I -- they're not here. I -- I guess I didn't           19        Q. If you look at the third page of Exhibit
20   provide them.                                                 20   17 -- let me back up. Let me withdraw that question, ask
21       Q. Looking at Page 1 of Exhibit 17 --                     21   another question.
22       A. Um-hum.                                                22             You said you created the manpower tracking
23       Q. -- for item 2 Whitestone is seeking costs of           23   that is in Page 2 of 17 and 2 and 3 of 19; is that
24   about $17,000 for Whitestone design time. Do you see          24   accurate?

                                                                                                       41 (Pages 158 - 161)
                                                 Veritext Legal Solutions
www.veritext.com                                                                                                888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 43 of 53


                                                       Page 162                                                          Page 164
 1       A. Yes.                                                   1   BY THE WITNESS:
 2       Q. Okay. Who created Page 1 of 17?                        2       A. I'm not entirely sure how to answer that
 3       A. I did.                                                 3   question but I'll try. I think the fact that Sciame
 4       Q. Okay. Who created Page 3 of 17?                        4   rejected our -- rejected the work, therefore, Whitestone
 5       A. I did.                                                 5   rejecting Yuanda's work, required them to provide this by
 6       Q. Okay. On Page 3 of Exhibit 17, are these               6   our direction.
 7   costs that Whitestone incurred for equipment, material        7   BY MR. GILL:
 8   and services for remediation?                                 8       Q. Okay. What is the basis for you believing
 9       A. Yes.                                                   9   that they were required to provide this under your
10       Q. If you look at the line item 1, what is               10   direction?
11   DSENY?                                                       11       A. Due to the terms of the purchase order
12       A. They're an engineering firm.                          12   agreement which -- yeah.
13       Q. What kind of engineering firm?                        13       Q. You believe that the purchase order agreement
14       A. Structural engineer.                                  14   required that Yuanda provide the cost for a site safety
15       Q. What did they provide to Whitestone with              15   protocol during remediation?
16   respect to the remediation?                                  16           MR. CARBONE: That's already asked and
17       A. Engineering of a site safety plan.                    17   answered. He's answered that.
18       Q. Scaffolding too; right?                               18           MR. GILL: I just want to make sure I
19       A. Yes.                                                  19   understand that that's what his answer is.
20           MR. CARBONE: Scaffolding, that's how I               20           MR. CARBONE: He's answered that question.
21   understood it. So could you clarify so the record is         21   That was his answer.
22   clear, please.                                               22   BY MR. GILL:
23           MR. GILL: Yes.                                       23       Q. Please answer.
24           MR. CARBONE: Thank you.                              24       A. Would you mind just saying it one more time
                                                       Page 163                                                          Page 165
 1   BY MR. GILL:                                                  1   so --
 2       Q. DSENY provided engineering services for a              2       Q. It is your understanding I believe that under
 3   site safety program for the remediation; is that              3   the terms of the purchase order agreement Yuanda was
 4   accurate?                                                     4   required to provide -- required to provide for the cost
 5       A. Yes.                                                   5   for a site safety program during remediation?
 6       Q. And they provided engineering services for             6       A. One second. Yes, I do because -- since the
 7   scaffolding; is that correct, or a working platform I         7   work was rejected by Sciame and Whitestone, therefore,
 8   think you said?                                               8   passed on the rejection to Yuanda, in some way it
 9       A. Yeah, a work platform, yes.                            9   modifies this PO because it's determined as defective
10       Q. Okay. Under the terms of the purchase order           10   work, so yes, they would have to do it because it's all
11   was Yuanda required to provide engineering services for a    11   encompassing under the defective work. That's my -- my
12   working platform?                                            12   answer.
13       A. I don't think so.                                     13       Q. Your prior answer you said that Sciame
14       Q. Under the terms of the purchase order was             14   rejected the work and then you went on and said
15   Yuanda responsible for providing any site safety program?    15   Whitestone rejected the work, but to be clear, Whitestone
16           MR. CARBONE: I'm going to object. Objection.         16   never rejected Yuanda's work; right?
17   You have to ask him -- the basis of my objection is time.    17           MR. CARBONE: Objection.
18   When?                                                        18   BY THE WITNESS:
19   BY MR. GILL:                                                 19       A. The word rejected was not in -- if you're
20       Q. Under the terms of the purchase order was             20   referring to that letter, the word rejection was never
21   Yuanda at any time responsible for providing a site          21   said, but because the owner rejected it, we were using
22   safety program?                                              22   our PO -- the agreement in our PO; thus, rejecting their
23           MR. CARBONE: Objection.                              23   work, if that makes sense.
24                                                                24

                                                                                                       42 (Pages 162 - 165)
                                                Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 44 of 53


                                                      Page 166                                                        Page 168
 1   BY MR. GILL:                                                 1   the letter.
 2        Q. I understand what you're saying. I just want         2           MR. GILL: Okay.
 3   to clarify it because your earlier -- what you just said     3   BY MR. GILL:
 4   contradicts your earlier testimony, and I just want to       4        Q. Do you know of any other time other than that
 5   make sure that I understand Whitestone's position.           5   letter when Whitestone rejected Yuanda's work?
 6   Whitestone never rejected Yuanda's work. They were just      6        A. I'm not aware of any other time.
 7   passing through Sciame's rejection; is that correct?         7        Q. Under the terms -- Strike that.
 8            MR. CARBONE: Objection. Document speaks for         8            Under the definition of vendor's work as
 9   itself, but he can answer that question.                     9   defined in the purchase order was Yuanda required to
10   BY THE WITNESS:                                             10   provide insulation to the project?
11        A. And would you mind saying that one more time,       11           MR. CARBONE: Can we refer to the -- could he
12   sir, please.                                                12   look at the purchase order?
13   BY MR. GILL:                                                13           MR. GILL: Sure. I absolutely -- yes, please
14        Q. I'm not asking about the document. I'm              14   do look at the purchase order.
15   asking about Whitestone's actions during -- regarding the   15           MR. CARBONE: That's --
16   rejection. It's my understanding based on your testimony    16           MR. GILL: Which is Exhibit 4.
17   throughout today that Whitestone itself did not reject      17           MR. CARBONE: Exhibit 4.
18   Yuanda's work but Whitestone was passing through to         18           MR. GILL: Yeah. The definition of vendor
19   Yuanda Sciame's rejection of that work?                     19   work we looked at before. It's on Page 1.
20        A. Yeah, I just want it to be clear that the           20   BY THE WITNESS:
21   letter did not say that Whitestone rejected the work, but   21        A. Can you add context to the question?
22   because the owner rejected the work, we directed them to    22   BY MR. GILL:
23   remediate the work, which I think overall is us rejecting   23        Q. What do you need clarified or put in context?
24   the work.                                                   24        A. I think insulation. Yuanda installed
                                                      Page 167                                                        Page 169
 1       Q. Did you ever -- did Whitestone ever inform            1   insulation in their curtainwall before they installed.
 2   Yuanda that Whitestone was rejecting the work rather than    2   Are you referring to insulation from the work platform?
 3   just operating as a pass-through?                            3   Is that what you're after?
 4           MR. CARBONE: I'm going to object to the form         4        Q. Is that what this insulation is for?
 5   because you're -- I'm just -- I'm objecting. He could        5        A. Yes, sir.
 6   answer the question, but there's a letter.                   6        Q. Okay. They were required to provide
 7           MR. GILL: I understand.                              7   insulation for a work platform under the definition of
 8   BY MR. GILL:                                                 8   vendor's work?
 9       Q. I'm asking at any time, at any time in the            9        A. Well, I think I -- I think it goes back to
10   last four years did Whitestone inform Yuanda that           10   what I was saying before because the owner rejected the
11   Whitestone itself was rejecting Yuanda's work.              11   work. Therefore, Whitestone rejected the work. Yuanda's
12           MR. CARBONE: And the witness just answered          12   compelled to do this work. In order to perform this
13   that question and it referred to Grzic's June letter that   13   work, there needs to be roof protection which insulation
14   was previously marked, so he's already asked -- answered    14   was used for. That's my best attempt at answering the
15   your question. You're asking again and again.               15   question.
16           MR. GILL: He's answering -- let me address          16        Q. So it's -- and, again, I'm just trying to
17   your attorney before answering. He keeps -- you're          17   understand. It's your testimony that the rejection
18   right. He keeps referring to the letter. I'm not            18   changed the type of work that Yuanda was required to
19   referring to that letter. I want to know if at any time,    19   provide under the purchase order?
20   including the letter, outside the letter, at any time in    20           MR. CARBONE: Objection.
21   the last four years whether Whitestone informed Yuanda      21   BY THE WITNESS:
22   that Whitestone rejected Yuanda's work.                     22        A. Is there a different way of asking that?
23           MR. CARBONE: And he -- you've asked him that        23   Because I don't really quite understand.
24   twice, and he's answered it twice, and he's referring to    24

                                                                                                     43 (Pages 166 - 169)
                                               Veritext Legal Solutions
www.veritext.com                                                                                             888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 45 of 53


                                                       Page 170                                                           Page 172
 1   BY MR. GILL:                                                  1           MR. CARBONE: James, why don't you read that
 2       Q. Okay. I will try and ask a different way.              2   section Inspection of Defective Work and try to respond
 3   My understanding from your testimony that it's                3   to attorney's answer, please. Is that okay with you,
 4   Whitestone's position that the rejection by Sciame of the     4   Adam?
 5   installed clerestory in some way altered the work that        5           MR. GILL: Sure. Like I said before, I want
 6   Yuanda was required to provide to Whitestone?                 6   the best answer that Yuanda or that Whitestone can give,
 7           MR. CARBONE: Objection. The purchase order            7   Mr. Dearth can give.
 8   has the scope.                                                8           MR. CARBONE: Okay. James, read Defendant's
 9           MR. GILL: Yes.                                        9   Exhibit 4, Page 01105 where it talks about inspection of
10           MR. CARBONE: And with respect to timing,             10   defective work because I think that's what Mr. Gill is
11   there -- there's -- the purchase order's the purchase        11   honing in on.
12   order. My objection is the purchase order is the             12           THE WITNESS: Okay.
13   purchase order. Whatever the purchase order says they        13                       (Witness peruses document.)
14   had to provide.                                              14             I'm just going to need another minute,
15           MR. GILL: Yes.                                       15   please.
16           MR. CARBONE: Right. There was some original          16           MR. GILL: Take your time.
17   work and then there was remedial work --                     17                       (Witness peruses document.)
18           MR. GILL: Okay.                                      18   BY THE WITNESS:
19           MR. CARBONE: -- so that didn't change.               19       A. I think this might be it. "Upon approval of
20   That's the -- that's the basis of my objection.              20   the vendor's plan by the subcontractor, vendor shall
21           MR. GILL: Okay.                                      21   promptly replace or correct any of the vendor's work. If
22   BY MR. GILL:                                                 22   the vendor does not -- does not do so within a reasonable
23       Q. Can you answer the question, please.                  23   time, subcontractor shall have the right to do so and the
24       A. He did a better job of explaining it than I           24   vendor shall be liable to the subcontractor for the costs
                                                       Page 171                                                           Page 173
 1   could. Forgive me if I'm saying the same thing over and       1   thereof." Unless I'm not interpreting that correctly, I
 2   over again, but I feel that because the owner declared it     2   think that's pretty close to what I'm saying.
 3   defective, therefore, Whitestone declared it defective.       3   BY MR. GILL:
 4   Compelled them to do everything in their power at a cost      4       Q. That is what your attorney said, and what you
 5   to them to complete the remedial work. That's -- that's       5   read is exactly what I was pointing to or thinking about.
 6   the best way I can answer.                                    6   I didn't know if there was another section of this that
 7       Q. Okay. Where in the purchase order agreement            7   refers to what is Yuanda's obligation. You see in what
 8   does it say that Yuanda has to provide tools or               8   you just read Vendor's Work is capitalized; yes?
 9   scaffolding or engineering services when it is required       9           MR. CARBONE: We'll stipulate to that. It's
10   to do remedial work?                                         10   capitalized.
11       A. You said where does it say that?                      11   BY THE WITNESS:
12       Q. Yes.                                                  12       A. Okay.
13       A. I'm not sure, but where doesn't it say that?          13           MR. GILL: I just want him to see that it's
14   I don't want to ask a question with a question, but, you     14   capitalized because then I'm going to ask other
15   know, it's -- I don't know.                                  15   questions.
16       Q. Whitestone is the one who is making the               16   BY MR. GILL:
17   contention that Yuanda is responsible for all of these       17       Q. Do you see on the first page Vendor's Work is
18   costs, and I want to know where in the purchase order it     18   defined and capitalized?
19   says that Yuanda is responsible for these costs.             19       A. Okay.
20       A. It might say inspections in defective work.           20       Q. And Vendor's Work on the first page as
21   I don't know.                                                21   defined does not include engineering services for a work
22       Q. Okay. Looking at --                                   22   platform, does it?
23       A. It could also be in a different place as              23       A. Not specifically.
24   well. I don't really know.                                   24           MR. CARBONE: What are you referring to, if

                                                                                                       44 (Pages 170 - 173)
                                                Veritext Legal Solutions
www.veritext.com                                                                                                888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 46 of 53


                                                       Page 174                                                          Page 176
 1   you would, Adam?                                              1   haven't really seen this document and I haven't reviewed
 2           MR. GILL: The first page of the exhibit.              2   it in depth. However, I did mention that I didn't know
 3   It's the large paragraph in the middle. It starts with:       3   if anything in the back of this document supersedes any
 4   "Yuanda USA Corporation," and goes on for about               4   of the language in the front of it, and I think that's
 5   two-thirds of that and then there's a ("Vendor's Work").      5   relevant to the question that you're asking now because
 6   And I'm asking whether the preceding ten lines include or     6   when I read from 107 -- oh, I'm sorry. I lost my track.
 7   require that Yuanda provide engineering services for a        7   Hold on one second. If I read from 105, Inspection of
 8   work platform.                                                8   Defective Work, "vendor shall be liable to the
 9           MR. CARBONE: Engineering services for what?           9   subcontractor for the costs thereof," and I think that
10           MR. GILL: For a work platform.                       10   includes all costs required to complete the remedial work
11           MR. CARBONE: I'm going to object.                    11   including protection of adjacent finishes and whatever's
12   BY MR. GILL:                                                 12   needed to complete that work. That's my interpretation
13        Q. Mr. Dearth, can you answer?                          13   of it.
14        A. Well, in my opinion, I don't see any specific        14   BY MR. GILL:
15   language here. But like I said before at the beginning,      15        Q. Okay.
16   you asked me about this document, and I didn't feel          16        A. That's my best attempt at answering the
17   comfortable interpreting it because I didn't know what       17   question.
18   the rest of it says. I could for this very reason.           18        Q. And honestly that's all I want, and I said
19   (Witness mumbles). Vendor shall be liable to the             19   that before, and I'm being honest when I say that.
20   subcontractor for the costs thereof.                         20        A. Okay.
21           THE REPORTER: Excuse me. Excuse me. He               21        Q. It helps your attorney. It helps me to know
22   keeps breaking up. I don't know. Are you having trouble      22   what is Yuanda's position or Whitestone's position.
23   hearing him too?                                             23        A. Yeah, I think that's -- that's it.
24   BY MR. GILL:                                                 24        Q. Okay. If you can again -- Exhibit 17.
                                                       Page 175                                                          Page 177
 1        Q. I can't hear you. Where are you reading               1             MR. CARBONE: Can we take a five-minute break,
 2   from?                                                         2   please.
 3        A. Inspection and defective work. You want me            3          MR. GILL: Five, yeah.
 4   to start over?                                                4          MR. CARBONE: Thank you.
 5           MR. CARBONE: Sure.                                    5          THE VIDEOGRAPHER: Off the record, 15:30.
 6           THE REPORTER: I couldn't understand you at            6                     (WHEREUPON, a break was
 7   all. You kept breaking up.                                    7                     taken.)
 8           THE WITNESS: Sorry.                                   8             Back on the record, 15:35.
 9   BY THE WITNESS:                                               9   BY MR. GILL:
10        A. All right. Pretty much -- you asked me about         10       Q. Okay. If you can look at in Exhibit 17 5633,
11   Exhibit 4 in the beginning of this section, and I had        11   sorry, 5634. What is this document?
12   mentioned that, you know, I didn't feel comfortable          12       A. This is a Whitestone purchase --
13   interpreting this --                                         13          THE REPORTER: I'm sorry.
14           THE REPORTER: Now I can't hear. Your voice           14          MR. GILL: Sorry.
15   is dropping off completely. There's no sound. I don't        15          THE REPORTER: I'm sorry. Your sound again.
16   know if you're pulling it too far.                           16   This is a?
17           THE WITNESS: Can you hear me now?                    17   BY THE WITNESS:
18           THE REPORTER: Little better.                         18       A. Whitestone purchase order.
19           MR. GILL: Yeah.                                      19   BY MR. GILL:
20   BY THE WITNESS:                                              20       Q. Issued to who?
21        A. Okay. All right. So you asked me about               21       A. Issued to AJBBC Corporation.
22   Exhibit 4 in the beginning of this section, and I told       22          THE VIDEOGRAPHER: The echoing is really bad.
23   you that I didn't feel comfortable interpreting this not     23          MR. GILL: Yeah.
24   only because I don't know the language used but also I       24          THE WITNESS: Is it better now?

                                                                                                       45 (Pages 174 - 177)
                                                Veritext Legal Solutions
www.veritext.com                                                                                                888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 47 of 53


                                                       Page 178                                                          Page 180
 1           MR. GILL: Yeah.                                       1        Q. The purchase order is dated February 20th,
 2   BY MR. GILL:                                                  2   2018. Do you see that?
 3       Q. Okay. So you said AJBBC Corporation; right?            3        A. Yes.
 4       A. Yes.                                                   4        Q. And that's when you ordered the brackets?
 5       Q. Okay. And it says it's for steel brackets?             5        A. Yes.
 6       A. Yes.                                                   6        Q. Why didn't you ask Yuanda to make the
 7       Q. Are these steel brackets for the newly                 7   brackets in 2018?
 8   designed connection between the head of the WT-3              8        A. I think I might have.
 9   clerestory and the building structure?                        9        Q. Did they say no?
10       A. Yes.                                                  10        A. No. They gave me a -- I think they gave me a
11       Q. And this was a purchase order issued by --            11   proposal to do it and ship it in the air or ocean.
12   well, your name is on the bottom right. Did you issue        12        Q. So why did Whitestone or you issue this
13   this or did someone else?                                    13   purchase order in February 2018?
14       A. Someone else in the company created it, but           14        A. From what I recall, I think it's because of
15   I'm the one who told them to create it.                      15   how long it would take for the material to ship from
16       Q. Okay. Was this actually sent to AJBBC?                16   Yuanda to the job.
17       A. Yes.                                                  17        Q. And when Yuanda gave you its proposal, was it
18       Q. You can turn back one page to 5633. What is           18   going to -- was Yuanda going to provide the brackets at
19   this document?                                               19   its cost?
20       A. This is Portland Steel. AJBBC Corp. and               20        A. Maybe. I can't recall whether it's yes or no
21   Portland Steel are one in the -- it's the same company.      21   but maybe.
22   Different name but same guy.                                 22        Q. Early on -- earlier on today I asked about
23       Q. Thank you. That explains a bunch of my next           23   warranty work, and I think I asked about it a couple of
24   questions about what the difference is.                      24   times, and you were -- you said, I believe you said this
                                                       Page 179                                                          Page 181
 1           So was there any purchase order or anything           1   was not warranty work because the design criteria
 2   between the purchase order 5634 and the invoice 5633?         2   changed; is that accurate?
 3       A. What did you say? Is there a difference                3          MR. CARBONE: I'm going to object. I don't
 4   between them?                                                 4   think that's his testimony.
 5       Q. Was there -- no. No. Was there ever                    5   BY THE WITNESS:
 6   communication between you or was there a subsequent           6       A. I -- I don't recall.
 7   purchase order or was there anything else sent to either      7   BY MR. GILL:
 8   Portland Steel or AJB for these connections?                  8       Q. Okay. Was this installation of the brackets
 9       A. Yes.                                                   9   considered -- did Whitestone consider the installation of
10       Q. What was -- what happened between the two             10   the new brackets warranty work?
11   documents between Whitestone and Portland Steel or AJB?      11       A. I'm not sure.
12       A. Can you explain the meaning?                          12       Q. Do you know if Sciame considered it warranty
13       Q. Well, I said was there anything that occurred         13   work?
14   or a subsequent purchase order, and you said yes, there      14       A. I believe they considered it defective work.
15   was. So was there a different purchase order or is this      15       Q. And that it would be -- since it was
16   one that's 5634 the only, one and only for these             16   defective work, Whitestone had to replace it at
17   brackets?                                                    17   Whitestone's cost or the cost of its -- Whitestone's
18       A. I'm pretty sure that this is the one and              18   subcontractor?
19   only, and then this was the final invoice date.              19       A. I believe so, yes.
20       Q. Got it. Can you describe the process of               20       Q. If you turn to the first page of Exhibit 17,
21   ordering these brackets from either AJB or Portland          21   Whitestone is making the demand that Yuanda pay
22   Steel?                                                       22   Whitestone $33,563.12 for overhead and profit. Why does
23       A. I sent them the fabrication drawings and they         23   Whitestone get to receive a profit for this alleged
24   made them.                                                   24   defective work?

                                                                                                       46 (Pages 178 - 181)
                                                Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 48 of 53


                                                        Page 182                                                          Page 184
 1       A. I believe the overhead is certainly something           1   was a legal conclusion. I'm objecting to the legal
 2   that would be a cost, but I'm unsure about the profit.         2   conclusion.
 3   This is our company policy.                                    3          MR. GILL: And I appreciate that. I am asking
 4       Q. You're sure that -- Sorry. I stepped on your            4   why Yuanda is liable to Whitestone for Whitestone's
 5   answer.                                                        5   overhead if Yuanda was not responsible for the design
 6           You're sure that the overhead is compensable.          6   change.
 7   Why are you sure of that?                                      7          MR. CARBONE: And he -- he answered that.
 8           MR. CARBONE: I didn't hear you.                        8          MR. GILL: No, he didn't.
 9           MR. GILL: I believe the prior answer was that          9          MR. CARBONE: I'm not -- I have an objection.
10   he was sure that the overhead would be compensable, and I     10   I'm not stopping him from answering though. He can
11   just want to know why he is sure that the overhead would      11   answer it.
12   be something that Whitestone can receive as a damage from     12          MR. GILL: Please answer it.
13   Yuanda.                                                       13          MR. CARBONE: It's asked and answered.
14   BY THE WITNESS:                                               14   BY THE WITNESS:
15       A. Well, I mean someone had to pay for the                15       A. Okay. Could you just repeat it one more
16   lights to be on. Someone had to pay for the auto CAD          16   time? I'll give my best to answer.
17   licenses.                                                     17   BY MR. GILL:
18           MR. CARBONE: You have to speak up.                    18       Q. As you previously testified, the design
19           THE WITNESS: Can you guys hear me?                    19   change was not the result of anything Yuanda did, and
20           MR. GILL: Yeah. Yeah, I can hear you.                 20   Sciame rejected Whitestone and Yuanda's work because of
21   BY THE WITNESS:                                               21   this design change. Why does Yuanda owe Whitestone
22       A. You know, someone had to pay to keep the               22   $33,000 for overhead?
23   lights on. Someone had to pay the cleaning person to          23          MR. CARBONE: Same objection.
24   clean the office. Someone had to pay the internet fees.       24   BY THE WITNESS:
                                                        Page 183                                                          Page 185
 1   You know, that's all part of overhead and profit -- I          1        A. The reason is we allocated our manpower and
 2   mean overhead.                                                 2   our resources to this issue. That's why we're entitled
 3   BY MR. GILL:                                                   3   to it.
 4       Q. I understand, but why is Yuanda liable to               4   BY MR. GILL:
 5   Whitestone for those overhead charges for -- to correct        5        Q. Why are you entitled to it from Yuanda?
 6   defective work?                                                6        A. Because --
 7       A. I've gotta think about it for a second.                 7           MR. CARBONE: Objection. Go ahead.
 8                       (Brief pause.)                             8   BY THE WITNESS:
 9           My best answer would be I believe we're                9        A. Because the owner rejected the work.
10   entitled to overhead because all of the time that we          10   Therefore, we had to reject the work. Yuanda's the one
11   could have spent -- all the overhead funds, if you will,      11   who bears the cost for this. That's why we're entitled
12   that could have been allocated to another project or a        12   to it. That's my best attempt at answering the question.
13   different scope was allocated to this issue which was not     13   BY MR. GILL:
14   a Whitestone issue.                                           14        Q. Okay. The next line item is insurance charge
15       Q. It wasn't a Yuanda issue either though;                15   at 18 percent. Did Whitestone purchase a rider or policy
16   right?                                                        16   that was specific to the remediation work?
17           MR. CARBONE: Objection. That's the issue in           17        A. I don't know.
18   the lawsuit.                                                  18        Q. Is that 18 percent a standard Whitestone
19           MR. GILL: I didn't hear the objection.                19   general condition cost it includes on all projects?
20   Sorry.                                                        20        A. I'm not aware.
21           MR. CARBONE: I'm sorry. I'm trying to keep            21        Q. How did you determine --
22   the reverberation low.                                        22        A. I don't know.
23             I said objection. That's the issue in the           23        Q. -- that Yuanda owes Whitestone 18 percent of
24   lawsuit. What your statement was wasn't a question. It        24   all of the above costs for insurance?

                                                                                                       47 (Pages 182 - 185)
                                                 Veritext Legal Solutions
www.veritext.com                                                                                                888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 49 of 53


                                                       Page 186                                                          Page 188
 1        A. I was told to put that number on.                     1       Q. Okay. Are you able to testify as the
 2        Q. Told by whom?                                         2   representative of Whitestone regarding all of the facts
 3        A. I'm not entirely sure who, but I was told to          3   stated in this Exhibit 18?
 4   put an insurance cost of 18 percent.                          4       A. Can I look at something over here for a
 5        Q. Was a reason given to you when you were told          5   second?
 6   to put the 18 percent down?                                   6       Q. Yeah. Is it something that I -- before
 7        A. Just to account for insurance.                        7   looking, is it something that I have shown you today?
 8        Q. Is that 18 percent related in any way to an           8       A. Well, we went through a list of all the items
 9   actual cost incurred for the remediation project?             9   that I said I could and could not --
10        A. I don't know. I don't really know too much           10       Q. This wasn't on that list. This was not on
11   about insurance to be honest with you. All I know is I       11   that list. But this is -- this document -- I'll tell
12   was told to put 18 percent, and that's what I did.           12   you, and your attorney will correct me if I'm wrong.
13        Q. I want to do one follow-up question actually.        13   This is a document Whitestone submitted to the Court of
14   Your -- the design work was 8 hours, 20 days for 160         14   Whitestone's statement of undisputed material facts, so
15   hours, and then on the new -- Exhibit 19 it was I            15   this comes from -- purportedly comes from Whitestone, and
16   believe -- your time was 261 hours; is that correct?         16   I want to know if you are able, if you are a person who
17        A. For supervisor it's 261, and for the design          17   is able to testify about the facts that are contained in
18   it's 20 days at 8 hours per day.                             18   here.
19        Q. Okay. And it's your testimony you spent 421          19       A. I think I would need to review the whole
20   hours working exclusively on the remediation?                20   thing before honestly saying yes because I haven't really
21        A. Yes, if not more.                                    21   seen this before.
22        Q. If you can look at Exhibit 18.                       22       Q. Okay. That's fine.
23        A. Okay.                                                23           MR. CARBONE: Want him to read the document?
24        Q. Have you ever seen this document before?             24           MR. GILL: No.
                                                       Page 187                                                          Page 189
 1       A. I may have seen it yesterday or not last               1          THE WITNESS: Good.
 2   Friday but the Friday before but --                           2          MR. GILL: That's all I have of Mr. Dearth.
 3           THE REPORTER: I'm -- I'm sorry. Can you               3            I do reserve the remainder of my time for
 4   repeat? The reverb is getting bad again.                      4   and if Whitestone designates anyone else as the corporate
 5           MR. GILL: Yeah.                                       5   representative. So I'm done.
 6           THE REPORTER: Can you repeat?                         6            Do you have anything?
 7   BY MR. GILL:                                                  7          MR. CARBONE: I have no questions.
 8       Q. What I heard you say you may have seen it              8          MR. GILL: Okay. Reserve signature or waive?
 9   last Friday or the Friday before but and then you kind of     9          MR. CARBONE: I'm sorry?
10   cut out.                                                     10          MR. GILL: Signature on the transcript. Do
11       A. So I might have seen it yesterday or the              11   you not do that in -- give the deponent an opportunity to
12   Friday before last, but the documents kind of all look       12   review and make corrections?
13   the same to me, these legal documents to be honest.          13          MR. CARBONE: Well, yeah, of course we want
14       Q. Are you able to testify today as a                    14   that opportunity.
15   representative of Whitestone regarding all of the facts      15          MR. GILL: Okay.
16   that are alleged in this Exhibit 18?                         16          MR. CARBONE: Okay.
17           MR. CARBONE: Could you just repeat that? I'm         17          THE VIDEOGRAPHER: This ends today's
18   sorry. You have to lean forward.                             18   deposition. We're going off the record, 15:53.
19           THE VIDEOGRAPHER: Hey, you're on mute.               19
20           MR. GILL: No. No. I heard well enough. You           20
21   want me to repeat the question; right?                       21
22           MR. CARBONE: Yes. Yes.                               22
23                                                                23
24   BY MR. GILL:                                                 24

                                                                                                       48 (Pages 186 - 189)
                                                Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 50 of 53


                                                                   Page 190                                                                        Page 192
 1                SIGNATURE:                                                   1        IN WITNESS WHEREOF, I do hereunto set my hand
 2 It was agreed by and between counsel and the parties that                   2 this 3rd day of February, 2021.
 3 the Deponent will read and sign the transcript of said                      3
 4 deposition.                                                                 4
 5                                                                             5
 6                                                                             6                   <%12498,Signature%>
 7                                                                             7                   KELLY A. BRICHETTO
 8                                                                             8                   CSR License No. 84-3252
 9                                                                             9
10                                                                            10
11                                                                            11
12                                                                            12
13                                                                            13
14                                                                            14
15                                                                            15
16                                                                            16
17                                                                            17
18                                                                            18
19                                                                            19
20                                                                            20
21                                                                            21
22                                                                            22
23                                                                            23
24                                                                            24
                                                                   Page 191                                                                        Page 193
 1 STATE OF ILLINOIS)                                                          1                Veritext Legal Solutions
                ) SS:                                                                            1100 Superior Ave
 2 COUNTY OF C O O K)                                                          2                   Suite 1820
 3                                                                                              Cleveland, Ohio 44114
            I, KELLY A. BRICHETTO, a Certified Shorthand                       3                 Phone: 216-523-1313
 4
                                                                               4
   Reporter of said state, do hereby certify
                                                                                   February 4, 2021
 5
   that the within named witness, JAMES DEARTH, was by me
                                                                               5
 6                                                                                 To: Mr. Carbone
   first duly sworn to testify the truth, the whole truth                      6
 7                                                                                 Case Name: Whitestone Construction, Corp. v. Yuanda Usa Corporation
   and nothing but the truth in the cause aforesaid; that                      7
 8                                                                                 Veritext Reference Number: 4420612
   the testimony then given by the above-referenced witness                    8
 9                                                                               Witness: James Dearth          Deposition Date: 1/20/2021
   was by me reduced to stenotype in the presence of said                      9
10                                                                            10 Dear Sir/Madam:
   witness; afterwards transcribed, and that the foregoing
                                                                              11
11
                                                                                 Enclosed please find a deposition transcript. Please have the witness
   is a true and correct transcription of the testimony so
12
                                                                              12
   given by the above-referenced witness.                                        review the transcript and note any changes or corrections on the
13                                                                            13
           I do further certify that this deposition was                         included errata sheet, indicating the page, line number, change, and
14                                                                            14
   taken at the time and place in the foregoing caption                          the reason for the change. Have the witness’ signature notarized and
15                                                                            15
   specified and was completed without adjournment.                              forward the completed page(s) back to us at the Production address
16                                                                            16 shown
            I do further certify that I am not a relative,                    17 above, or email to production-midwest@veritext.com.
17                                                                            18
   counsel or attorney for either party or otherwise
                                                                                 If the errata is not returned within thirty days of your receipt of
18
                                                                              19
   interested in the event of this action.
19
                                                                                 this letter, the reading and signing will be deemed waived.
20                                                                            20
21                                                                            21 Sincerely,
22                                                                            22 Production Department
23                                                                            23
24                                                                            24 NO NOTARY REQUIRED IN CA

                                                                                                                            49 (Pages 190 - 193)
                                                              Veritext Legal Solutions
www.veritext.com                                                                                                                       888-391-3376
 Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 51 of 53


                                                                    Page 194                                                      Page 196
 1            DEPOSITION REVIEW                                                 1            ERRATA SHEET
             CERTIFICATION OF WITNESS
 2                                                                                       VERITEXT LEGAL SOLUTIONS MIDWEST
          ASSIGNMENT REFERENCE NO: 4420612                                      2          ASSIGNMENT NO: 4420612
 3        CASE NAME: Whitestone Construction, Corp. v. Yuanda Usa
     Corporation
                                                                                3   PAGE/LINE(S) /    CHANGE       /REASON
          DATE OF DEPOSITION: 1/20/2021                                         4   ___________________________________________________
 4        WITNESS' NAME: James Dearth
                                                                                5   ___________________________________________________
 5        In accordance with the Rules of Civil
      Procedure, I have read the entire transcript of                           6   ___________________________________________________
 6    my testimony or it has been read to me.                                   7   ___________________________________________________
 7        I have made no changes to the testimony
      as transcribed by the court reporter.                                     8   ___________________________________________________
 8                                                                              9   ___________________________________________________
      _______________         ________________________
 9    Date            James Dearth
                                                                               10   ___________________________________________________
10        Sworn to and subscribed before me, a                                 11   ___________________________________________________
      Notary Public in and for the State and County,                           12   ___________________________________________________
11    the referenced witness did personally appear
      and acknowledge that:                                                    13   ___________________________________________________
12                                                                             14   ___________________________________________________
         They have read the transcript;
13       They signed the foregoing Sworn
                                                                               15   ___________________________________________________
            Statement; and                                                     16   ___________________________________________________
14       Their execution of this Statement is of
                                                                               17   ___________________________________________________
            their free act and deed.
15                                                                             18   ___________________________________________________
         I have affixed my name and official seal                              19
16
      this ______ day of_____________________, 20____.                            _______________     ________________________
17                                                                             20 Date          James Dearth
             ___________________________________
                                                                               21 SUBSCRIBED AND SWORN TO BEFORE ME THIS ________
18           Notary Public
19           ___________________________________                               22 DAY OF ________________________, 20______ .
             Commission Expiration Date                                        23       ___________________________________
20
21                                                                                      Notary Public
22                                                                             24
23
24
                                                                                        ___________________________________
25                                                                             25       Commission Expiration Date

                                                                    Page 195
 1            DEPOSITION REVIEW
             CERTIFICATION OF WITNESS
 2
          ASSIGNMENT REFERENCE NO: 4420612
 3        CASE NAME: Whitestone Construction, Corp. v. Yuanda Usa
     Corporation
          DATE OF DEPOSITION: 1/20/2021
 4        WITNESS' NAME: James Dearth
 5        In accordance with the Rules of Civil
      Procedure, I have read the entire transcript of
 6    my testimony or it has been read to me.
 7        I have listed my changes on the attached
      Errata Sheet, listing page and line numbers as
 8    well as the reason(s) for the change(s).
 9        I request that these changes be entered
      as part of the record of my testimony.
10
          I have executed the Errata Sheet, as well
11    as this Certificate, and request and authorize
      that both be appended to the transcript of my
12    testimony and be incorporated therein.
13    _______________           ________________________
      Date              James Dearth
14
          Sworn to and subscribed before me, a
15    Notary Public in and for the State and County,
      the referenced witness did personally appear
16    and acknowledge that:
17        They have read the transcript;
          They have listed all of their corrections
18            in the appended Errata Sheet;
          They signed the foregoing Sworn
19            Statement; and
          Their execution of this Statement is of
20            their free act and deed.
21        I have affixed my name and official seal
22    this ______ day of_____________________, 20____.
23            ___________________________________
              Notary Public
24
             ___________________________________
25           Commission Expiration Date


                                                                                                                 50 (Pages 194 - 196)
                                                               Veritext Legal Solutions
www.veritext.com                                                                                                         888-391-3376
Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 52 of 53



                 Federal Rules of Civil Procedure

                                 Rule 30



    (e) Review By the Witness; Changes.

    (1) Review; Statement of Changes. On request by the

    deponent or a party before the deposition is

    completed, the deponent must be allowed 30 days

    after being notified by the officer that the

    transcript or recording is available in which:

    (A) to review the transcript or recording; and

    (B) if there are changes in form or substance, to

    sign a statement listing the changes and the

    reasons for making them.

    (2) Changes Indicated in the Officer's Certificate.

    The officer must note in the certificate prescribed

    by Rule 30(f)(1) whether a review was requested

    and, if so, must attach any changes the deponent

    makes during the 30-day period.




    DISCLAIMER:      THE FOREGOING FEDERAL PROCEDURE RULES

    ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

    THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

    2019.    PLEASE REFER TO THE APPLICABLE FEDERAL RULES

    OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case 1:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 53 of 53

               VERITEXT LEGAL SOLUTIONS
     COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.
